Exhibit 10.1

EXECUTION VERSION              

£12,200,000,000

BRIDGE CREDIT AGREEMENT

Dated as of December 15, 2016

Among

21ST CENTURY FOX AMERICA, INC.

as Borrower

and

TWENTY-FIRST CENTURY FOX, INC.

as Parent Guarantor

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

GOLDMAN SACHS BANK USA,

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

and

J.P. MORGAN EUROPE LIMITED

as Co-Administrative Agents

and

J.P. MORGAN EUROPE LIMITED

as Designated Agent

and

GOLDMAN SACHS BANK USA,

DEUTSCHE BANK SECURITIES INC.

and

JPMORGAN CHASE BANK, N.A.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

      Section 1.01

 

Certain Defined Terms

     1   

      Section 1.02

 

Computation of Time Periods

     27   

      Section 1.03

 

Accounting Terms

     27   

      Section 1.04

 

Terms Generally

     27   

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

     27   

      Section 2.01

 

The Advances

     27   

      Section 2.02

 

Making the Advances

     28   

      Section 2.03

 

Fees

     29   

      Section 2.04

 

Termination or Reduction of the Commitments; Mandatory Prepayments and

  

      Commitment Reductions

     29   

      Section 2.05

 

Repayment of Advances

     32   

      Section 2.06

 

Interest on Advances

     32   

      Section 2.07

 

Interest Rate Determination

     32   

      Section 2.08

 

Optional Prepayments of Advances

     33   

      Section 2.09

 

Increased Costs

     33   

      Section 2.10

 

Illegality

     34   

      Section 2.11

 

Payments and Computations

     34   

      Section 2.12

 

Taxes

     35   

      Section 2.13

 

Sharing of Payments, Etc

     38   

      Section 2.14

 

Evidence of Debt

     39   

      Section 2.15

 

Use of Proceeds

     40   

      Section 2.16

 

Defaulting Lenders

     40   

      Section 2.17

 

Replacement of Lenders

     40   

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

     41   

      Section 3.01

 

Conditions Precedent to Effective Date

     41   

      Section 3.02

 

Conditions Precedent to Closing Date

     42   

      Section 3.03

 

Conditions to Advances after the Closing Date

     44   

      Section 3.04

 

Actions by Lenders During the Certain Funds Period

     44   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     45   

      Section 4.01   

 

Representations and Warranties of the Loan Parties

     45   

 

-i-



--------------------------------------------------------------------------------

ARTICLE V COVENANTS OF THE LOAN PARTIES

     48   

      Section 5.01

 

Affirmative Covenants

     48   

      Section 5.02

 

Negative Covenants

     55   

      Section 5.03

 

Financial Covenant

     58   

ARTICLE VI EVENTS OF DEFAULT

     59   

      Section 6.01

 

Events of Default

     59   

ARTICLE VII GUARANTY

     62   

      Section 7.01

 

Guaranty

     62   

      Section 7.02

 

Guaranty Absolute

     62   

      Section 7.03

 

Waivers and Acknowledgments

     63   

      Section 7.04

 

Subrogation

     64   

      Section 7.05

 

Subordination

     64   

      Section 7.06

 

Continuing Guaranty; Assignments

     65   

ARTICLE VIII THE DESIGNATED AGENT

     65   

ARTICLE IX MISCELLANEOUS

     67   

      Section 9.01

 

Amendments, Etc

     67   

      Section 9.02

 

Notices, Etc

     68   

      Section 9.03

 

No Waiver; Remedies

     69   

      Section 9.04

 

Costs and Expenses

     69   

      Section 9.05

 

Right of Set-off

     71   

      Section 9.06

 

Binding Effect

     71   

      Section 9.07

 

Assignments and Participations

     72   

      Section 9.08

 

Confidentiality

     75   

      Section 9.09

 

Governing Law

     76   

      Section 9.10

 

Execution in Counterparts

     76   

      Section 9.11

 

Jurisdiction, Etc

     76   

      Section 9.12

 

Judgment

     77   

      Section 9.13

 

Patriot Act

     77   

      Section 9.14

 

Release of Subsidiary Guarantors

     77   

      Section 9.15

 

Indemnification by Lenders

     78   

      Section 9.16

 

No Fiduciary Duties

     78   

      Section 9.17

 

Waiver of Jury Trial

     79   

      Section 9.18    

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     79   

 

-ii-



--------------------------------------------------------------------------------

Schedules

Schedule I – Commitments

Schedule II – Pricing Grid

Exhibits

Exhibit A - Form of Note

Exhibit B - Form of Notice of Borrowing

Exhibit C - Form of Assignment and Assumption

Exhibit D - Form of Closing Date Officer’s Certificate

Exhibit E - Form of Confidentiality and Front Running Letter

 

-iii-



--------------------------------------------------------------------------------

BRIDGE CREDIT AGREEMENT

Dated as of December 15, 2016

21ST CENTURY FOX AMERICA, INC., a Delaware corporation (the “Borrower”),
TWENTY-FIRST CENTURY FOX, INC., a Delaware corporation (the “Parent Guarantor”),
the banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, GOLDMAN SACHS BANK USA, DEUTSCHE
BANK SECURITIES INC. and JPMORGAN CHASE BANK, N.A., as joint lead arrangers and
joint bookrunners, GOLDMAN SACHS BANK USA, DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH and J.P. MORGAN EUROPE LIMITED as co-administrative agents (the
“Co-Administrative Agents”) and J.P. MORGAN EUROPE LIMITED as designated agent
(the “Designated Agent”) for the Lenders (as hereinafter defined), agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01     Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acceptance Condition” means, in respect of a Takeover Offer, the condition to
the Takeover Offer with respect to the number of acceptances to the Takeover
Offer which must be secured to declare the Takeover Offer unconditional as to
acceptances.

“Acquisition Co” means any wholly-owned direct or indirect Subsidiary or
Subsidiaries of the Borrower used to effectuate the Transactions.

“Act” has the meaning specified in Section 9.13.

“Adjusted Operating Income” of any Person means, for any period, without
duplication, Consolidated operating income, plus Consolidated depreciation
expense, plus Consolidated amortization expense, plus amortization of cable
distribution investments, plus all Cash Dividends received by such Person other
than from Subsidiaries, plus, to the extent included in operating income, any
non-cash impairments or write-offs of depreciable or amortizable assets relating
to property, plant, equipment or intangible assets or impairments or write-offs
of goodwill, plus equity-based or non-cash compensation charges or expenses
including any such charges or expenses arising from grants of stock appreciation
or similar rights, stock options, restricted stock or other rights or retention
charges (including charges or expenses in respect of incentive plans), plus
restructuring and impairment charges or reserves and any restructuring and
impairment costs (including recruiting costs, employee severance, contract
termination and management and employee transition costs), provided that cash
restructuring and impairment charges and cash restructuring and impairment costs
added back pursuant this definition shall not exceed US$750,000,000 in an
aggregate amount for any such period; provided, further, that any non-cash
charges and/or costs which become cash charges and/or costs during any period
shall also be included in the calculation of such aggregate amount for any such
period, plus Transaction Costs, in each case, as determined in accordance with
GAAP for such period. For purposes of calculating Adjusted Operating Income for
any Rolling Period in connection with the determination of compliance with
Section 5.03, if during such Rolling Period any member of the Reporting Group
shall have made a Material Acquisition or a Material Disposition, Adjusted
Operating Income for such Rolling Period shall be calculated after giving pro
forma effect thereto



--------------------------------------------------------------------------------

as if such Material Acquisition or Material Disposition occurred on the first
day of such Rolling Period; provided, that if (i) the Existing Credit Agreement
remains in effect on the Closing Date and (ii) the definition of “Adjusted
Operating Income” in the Existing Credit Agreement is not amended on or prior to
the Closing Date to match this definition (other than this proviso), this
definition shall on the Closing Date be automatically amended without the
further action by any party hereto to match the definition of “Adjusted
Operating Income” as set forth in the Existing Credit Agreement (as may be
amended, refinanced or replaced) as in effect on the Closing Date.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Designated Agent.

“Advance” means a Tranche 1 Advance or a Tranche 2 Advance, as appropriate.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person; provided that any Person that
would be an Affiliate solely by reason of the fact that a director or officer of
such Person is also a director or officer of a member of the Reporting Group
shall be deemed not to be an Affiliate for purposes of this definition. For
purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 20% or more of
the Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.

“Agent” means any of the Arrangers, the Co-Administrative Agents, any
Syndication Agent (if any) and the Designated Agent, and “Agents” means any two
or more of the foregoing, as the context may require.

“Agreement” means this Bridge Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time in accordance with
Section 9.01.

“Alternative Offer” has the meaning specified in Section 5.01(k)(x).

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, the UK
Bribery Act of 2010 and any similar laws, rules, and regulations of any member
state of the European Union applicable to the Parent Guarantor or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Applicable Margin” means, the basis points (bps) per annum, which is applicable
at such time with respect to Advances, as determined by reference to the then
applicable Public Debt Rating as set forth in the Pricing Grid.

“Applicable Percentage” means, the basis points (bps) per annum, which is
applicable at such time with respect to Commitments, as determined by reference
to the then applicable Public Debt Rating as set forth in the Pricing Grid.

“Arrangers” means each of Goldman Sachs Bank USA, Deutsche Bank Securities Inc.
and JPMorgan Chase Bank, N.A.

“Asset Sale” means the sale or other disposition (including the sale of equity
interests of any Subsidiary of a member of the Reporting Group or any Casualty
Event) by one or more

 

2



--------------------------------------------------------------------------------

members of the Reporting Group of assets of the Reporting Group yielding Net
Proceeds in excess of US$100,000,000 (it being agreed that distributing,
licensing, syndicating, publishing and transmitting Content and similar
arrangements in the ordinary course of business shall not constitute Asset
Sales).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Designated Agent, in
substantially the form of Exhibit C or any other form approved by the Designated
Agent.

“Attributable Debt” means, at any time, in connection with any sale and
leaseback transaction, the product of (i) the net proceeds from such sale and
leaseback transaction times (ii) a fraction, the numerator of which is the
number of days of the term of the lease relating to the property involved in
such sale and leaseback transaction (without regard to any options to renew or
extend such term) remaining at the date of the making of such calculation and
the denominator of which is the number of days of the term of such lease
measured from the first day of such term.

“Australia” means the Commonwealth of Australia.

“Australian Corporations Law” means the Corporations Act 2001 of Australia, as
it may be amended from time to time.

“Availability Period” means, with respect to each Class, the period starting on
the Closing Date and ending on the earliest of (a) in the case of the Tranche 1
Commitments, the date that is 120 days after the Closing Date, (b) in the case
of the Tranche 2 Commitments, the date that is 120 days after the Closing Date,
(c) the date which a Mandatory Cancellation Event occurs or exists, for the
avoidance of doubt, on such date but immediately after the relevant Mandatory
Cancellation Event occurs or first exists in the case of this clause (c) and (d)
the date that is 120 days following the Long Stop Date.

“Available Target Amount” has the meaning specified in Section 2.04(d)(iv).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(f)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Borrower” has the meaning specified in the preamble.

“Borrower Information” has the meaning specified in Section 9.08.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Class made by each of the Lenders pursuant to Section 2.01.

“Borrowing Minimum” means £5,000,000.

 

3



--------------------------------------------------------------------------------

“Borrowing Multiple” means £5,000,000.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City or London and any day on which dealings in Sterling
deposits are conducted by and between banks in the London interbank eurocurrency
market.

“Capitalized Lease Obligations” has the meaning specified in clause (e) of the
definition of “Debt”.

“Cash Dividends” means, all dividends, all purchases, redemptions, retirements,
defeasances or other acquisitions of any capital stock or shares or any
warrants, rights or options to acquire such capital stock or shares, in each
case to the extent paid in cash by or on behalf of the issuer thereof, all
returns of capital to stockholders or shareholders as such and all returns in
respect of loan stock or any similar Investment, in each case to the extent paid
in cash.

“Cash Equivalents” means any of the following, so long as they are owned free
and clear of all Liens and have a maturity of not greater than two years from
the date of issuance thereof: (a) readily marketable direct obligations of the
United States, the United Kingdom or Australia or, in each case, any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the United States or unconditionally guaranteed by the
government of the United Kingdom or Australia, (b) readily marketable direct
obligations issued by any state, commonwealth or territory of the United States
or any political subdivision or taxing authority thereof having an investment
grade rating from either Moody’s or S&P, (c) repurchase agreements with respect
to obligations of the type referred to in clause (a) above with any securities
dealers that are fully collateralized by such obligations, (d) certificates of
deposit, bankers’ acceptances, variable-rate issuances, time deposits or
eurocurrency deposits with any commercial bank that has a combined capital and
surplus of at least US$1,000,000,000 or its equivalent in other currencies,
(e) commercial paper that is rated at least P-1 (or the equivalent grade) by
Moody’s or A-1 (or the equivalent grade) by S&P, (f) marketable short-term
securities rated at least P-2 (or the equivalent grade) by Moody’s or A-2 (or
the equivalent grade) by S&P, (g) money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated at least Aaa (or the equivalent grade) by Moody’s or AAA (or the
equivalent grade) by S&P and (iii) have portfolio assets of at least
US$5,000,000,000, (h) tax exempt floating rate option tender bonds backed by
letters of credit issued by a national or state bank whose long-term unsecured
debt is rated at least Aa2 (or the equivalent grade) by Moody’s or AA (or the
equivalent grade) by S&P, (i) auction-rate securities or similar securities that
are rated at least Aa2 (or the equivalent grade) by Moody’s or AA (or the
equivalent grade) by S&P with a maximum holding period of 90 days, for which the
reset date will be used to determine the potential maturity date, (j) Debt
issued by Persons with a rating of at least Aa2 (or the equivalent grade) by
Moody’s or AA (or the equivalent grade) by S&P, (k) asset-backed securities that
are rated at least Aa2 (or the equivalent grade) by Moody’s or AA (or the
equivalent grade) by S&P and (l) other investments that qualify as “cash
equivalents” as defined in GAAP.

“Casualty Event” means (a) any damage to, destruction of, or other casualty or
loss involving, or (b) any seizure, condemnation, confiscation or taking under
the power of eminent domain of, or any requisition of title or use of or
relating to, or any similar event in respect of, in each case, any property or
any asset of the Reporting Group.

 

4



--------------------------------------------------------------------------------

“Certain Funds Default” means an Event of Default arising from any of the
following with respect to the Borrower, the Parent Guarantor or any Acquisition
Co (if any) only:

(a)      Section 6.01(a) as it relates to the payment of principal, interest or
other fees under this Agreement;

(b)      Section 6.01(b) as it relates to a Certain Funds Representation;

(c)      Section 6.01(c) as it relates to a failure to perform Section 5.01(d)
(excluding references to “franchises” therein);

(d)      Section 6.01(d) as it relates to the failure to perform any of the
following covenants: (i) Section 5.01(k) (other than paragraph (viii), (ix) and
(xiv) thereof), (ii) Section 5.02(a), (iii) Section 5.02(b) or (iv)
Section 5.02(f)(ii);

(e)      Section 6.01(f), but excluding, in relation to involuntary proceedings,
any Event of Default caused by a frivolous or vexatious (and in either case,
lacking in merit) action, proceeding or petition in respect of which no order or
decree in respect of such involuntary proceeding shall have been entered;

(f)      Section 6.01(h); or

(g)      Section 6.01(i) as it relates to the Borrower ceasing to be a
Subsidiary of the Parent Guarantor.

“Certain Funds Period” means the period commencing on the Effective Date and
ending on the date on which a Mandatory Cancellation Event occurs or exists; for
the avoidance of doubt, the Certain Funds Period will end on such date but
immediately after the relevant Mandatory Cancellation Event occurs or first
exists.

“Certain Funds Purposes” means:

(a)      where the Target Acquisition proceeds by way of a Scheme:

(i)        payment (directly or indirectly) of the cash price payable by the
Parent Guarantor, the Borrower or any Acquisition Co (if any) to the holders of
the Scheme Shares in consideration of such Scheme Shares being acquired by the
Parent Guarantor, the Borrower or any Acquisition Co (if any);

(ii)       repayment (directly or indirectly) of any loan notes issued by the
Parent Guarantor, the Borrower or any Acquisition Co (if any) to the holders of
the Scheme Shares in consideration for such Scheme Shares being acquired
pursuant to the Scheme;

(iii)      financing (directly or indirectly) the consideration payable to
holders of options to acquire Target Shares pursuant to any proposal in respect
of those options as required by the City Code; and

(iv)      financing (directly or indirectly) the fees, costs and expenses in
respect of the Transactions; or

 

5



--------------------------------------------------------------------------------

    (b) where the Target Acquisition proceeds by way of a Takeover Offer:

(i)        payment (directly or indirectly) of all or part of the cash price
payable by the Parent Guarantor, the Borrower or any Acquisition Co (if any) to
the holders of the Target Shares subject to the Takeover Offer in consideration
of the acquisition of such Target Shares pursuant to the Takeover Offer;

(ii)       payment (directly or indirectly) of the cash consideration payable to
the holders of Target Shares pursuant to the operation by the Parent Guarantor,
the Borrower or any Acquisition Co (if any) of the procedures contained in
Sections 979 to 981 of the Companies Act 2006;

(iii)      financing (directly or indirectly) the consideration payable to
holders of options to acquire Target Shares pursuant to any proposal in respect
of those options as required by the City Code; and

(iv)      financing (directly or indirectly) the fees, costs and expenses in
respect of the Transactions.

“Certain Funds Representations” means each of the representations set out in
Sections 4.01(a) (other than paragraph (ii)), (b)(i) and (ii) (but only as it
relates to material applicable laws and the execution, delivery, incurrence of
Debt and performance by each Loan Party of its payment obligations under this
Agreement violating contractual restrictions contained in any agreement with
respect to Debt of any Loan Party (other than any financial ratio test set forth
therein with respect to the incurrence of Debt) in an outstanding principal
amount in excess of US$400,000,000 (or, if the Existing Credit Agreement remains
in effect on the Closing Date, (x) if the cross default amount in the Existing
Credit Agreement has not been amended on or prior to the Closing Date
US$250,000,000 or (y) if the cross default amount in the Existing Credit
Agreement has been increased on or prior to the Closing Date, such increased
amount, but not to exceed US$400,000,000)), (c)(i) (but only as it relates to
receipt of required governmental authority approvals as of the Effective Date or
the Closing Date relating to the due execution, delivery, recordation, filing or
performance of this Agreement), (d), (h)(ii), (j), (m)(iii), (n) (but excluding
the first and last sentences thereof), and (o) (but only to the extent Sections
4.01(n) and 4.01(o)(ii) relate to the then current actual method of the Target
Acquisition) in each case only insofar as such representations apply to the
Parent Guarantor, the Borrower or any Acquisition Co (if any).

“Certain Funds Termination Date” means the first date on which a Mandatory
Cancellation Event occurs or exists.

“Change of Control” means (a)(i) the direct or indirect ownership, beneficially
or of record, by any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
the Permitted Holders, of more than the greater of (x) thirty-five percent (35%)
of the then outstanding voting shares or ordinary shares having ordinary voting
power to elect a majority of the board of directors of the Parent Guarantor
(irrespective of whether at the time capital stock of any other class or classes
of the Parent Guarantor shall or might have voting power upon the occurrence of
any contingency), or (y) the percentage of the then outstanding voting shares or
ordinary shares having ordinary voting power to elect a majority of the board of
directors of the Parent Guarantor (irrespective of whether at the time capital
stock of any other class or classes of the Parent Guarantor shall or might have
voting power upon the occurrence of any contingency) owned on such date,
directly

 

6



--------------------------------------------------------------------------------

or indirectly, beneficially by the Permitted Holders or (ii) during any period
of twelve (12) consecutive months, the board of directors, managers or other
governing body of the Parent Guarantor shall not consist of a majority of the
Continuing Directors or (b) the Borrower shall cease to be a Subsidiary of the
Parent Guarantor.

“City Code” means the City Code on Takeovers and Mergers.

“Class” means when used in reference to any Advance or Borrowing, refers to
whether such Advance, or the Advances comprising such Borrowing, are Tranche 1
Advances or Tranche 2 Advances. When used in reference to any Commitment,
“Class” refers to whether such Commitment is a Tranche 1 Commitment or a Tranche
2 Commitment.

“Clean-Up Date” has the meaning specified in Section 6.01.

“Closing Date” means the date on which each of the conditions set forth in
Section 3.02 have been satisfied (or waived in accordance with Section 9.01),
which in any event shall occur on or prior to the Long Stop Date.

“Closing Date Officer’s Certificate” means a certificate substantially in the
form of Exhibit D hereto, dated as of the Closing Date, and signed by a
Responsible Officer of the Borrower, certifying that:

(a)      there have been no changes since the Effective Date with respect to the
matters previously certified pursuant to Section 3.01(c)(i), (ii) and (iii) (or
otherwise providing updates to such certifications); and

(b)      the applicable requirements of Section 3.02(d) have been satisfied.

“Co-Administrative Agents” has the meaning specified in the preamble hereto.

“COF Rate” shall mean, with respect to any Advance, the rate of interest
determined by each relevant Lender of that Advance and notified by such Lender
to the Designated Agent as the rate of the cost of funding its participation in
that Advance from whatever source it may reasonably select.

“Commitment” means the Tranche 1 Commitments and the Tranche 2 Commitments.

“Commitment Fees” has the meaning specified in Section 2.03(a).

“Communications” has the meaning specified in Section 9.02(b).

“Compliance Certificate” means a certificate executed by the chief financial
officer or the executive vice president, finance of the Parent Guarantor
delivered with financial statements in accordance with Section 5.01(i)(ii) and
(iii) (a) stating that no Default has occurred and is continuing, (b) setting
forth in reasonable detail the calculations necessary to demonstrate compliance
with Section 5.03 and (c) in the event of any change in generally accepted
accounting principles used in the preparation of the financial statements
delivered with such Compliance Certificate, and if necessary for determination
of compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to GAAP.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Constitutive Documents” means, as to any Person, such Person’s certificate of
incorporation or registration (including, if relevant, certificates of change of
name), memorandum of association, articles of association or incorporation,
charter, by-laws, trust deed, partnership, joint venture or shareholders’
agreement or equivalent documents constituting such Person.

“Content” means all print, audio, visual and other content and information
available for publication, distribution, broadcast, transmission or any other
form of delivery for exploitation on any form of media or medium of
communication, whether now known or hereafter discovered or created.

“Continuing Directors” means the directors, managers or equivalent body of the
Parent Guarantor on the Effective Date and each other director, manager or
equivalent body, if, in each case, such other director’s, manager’s or
equivalent body’s election to the board of directors, managers or other
governing body of the Parent Guarantor is recommended, nominated or approved by
a majority of the then Continuing Directors.

“Court” means the Companies Court in the Chancery Division of the High Court of
Justice of England and Wales.

“Court Meeting” means the meeting or meetings of Scheme Shareholders (or any
adjournment thereof) to be convened at the direction of the Court for the
purposes of considering and, if thought fit, approving the Scheme.

“Court Order” means the Order of the Court sanctioning the Scheme.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness of such Person for the deferred
purchase price of property or services that would appear as a liability on the
balance sheet of such Person prepared in accordance with GAAP (other than
(i) payables incurred in the ordinary course of business, (ii) royalties, (iii)
Programming Liabilities and (iv) any purchase price or earn-out incurred in
connection with an acquisition until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP), (c) all Obligations of
such Person evidenced by notes, bonds (other than performance and similar
bonds), debentures or other similar instruments, (d) all Obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) the principal
component of the Obligations of such Person as lessee under leases that are, in
accordance with GAAP, required to be accounted as capital leases on the balance
sheet of such Person (“Capitalized Lease Obligations”; provided that any lease
that was or would have been treated as an operating lease under GAAP as in
effect on the Effective Date that would become or be treated as a capital lease
solely as a result of a change in GAAP after the Effective Date shall always be
treated as an operating lease for all purposes and at all times under this
Agreement), (f) all Obligations, contingent or otherwise, of such Person under
banker acceptance, letter of credit, note purchase facility or other discounting
arrangement or similar facilities (other than any letter of credit in support of
(i) trade payables incurred in the ordinary course of business with an
expiration date of not more than 180 days from the date of issuance thereof,
(ii) royalties and (iii) Programming Liabilities), (g) all Debt of others
referred to in clauses (a) through (f) above guaranteed by such Person (each, a
“Debt Guaranty”), provided that, for purposes of this Agreement the Debt of such
Person shall be equal to the obligations of such Person under the applicable
Debt Guaranty as and to the extent that there is a demand for payment under such
Debt Guaranty, and (h) all Debt referred to in clauses (a) through (g) above

 

8



--------------------------------------------------------------------------------

secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt, valued at the lesser of the amount of such Debt and the fair market value
of such property. Notwithstanding anything stated herein to the contrary, for
the purposes of this Agreement the following shall not constitute “Debt”: (A)
any Obligation owed between members of the Reporting Group, (B) any Obligation
which is payable (i) by its terms in common equity securities or (ii) at the
option of the Parent Guarantor or other member of the Reporting Group in common
equity securities; provided that, during a Default and at the direction of the
Designated Agent, such Parent Guarantor or member of the Reporting Group shall
make such election to pay in common equity securities and (C) preferred limited
liability membership interests (or equivalent interests) held by a third party,
the proceeds of which are used to fund Content financing.

“Debt Guaranty” has the meaning specified in clause (h) of the definition of
“Debt”.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.06(b).

“Defaulting Lender” means at any time, any Lender that (a) has failed to
(i) fund all or any portion of its Advances within two Business Days of the date
such Advances were required to be funded hereunder unless such Lender notifies
the Designated Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Designated Agent or any other Lender any other amount required to be paid
by it hereunder within two Business Days of the date when due, (b) has notified
the Borrower or the Designated Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Designated Agent
or the Borrower, to confirm in writing to the Designated Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Designated Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any debtor relief law or a Bail-In
Action, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a governmental authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Designated Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a)

 

9



--------------------------------------------------------------------------------

through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrower and each Lender.

“Designated Agent” has the meaning specified in the preamble hereto.

“Designated Agent Parties” has the meaning specified in Section 9.02(d)(ii).

“Designated Agent’s Account” means the account of the Designated Agent as the
Designated Agent may specify to the Borrower and the Lenders from time to time.

“Disposition” has the meaning specified in the definition of “Material
Disposition”.

“Dollars” and “US$” each means the lawful currency of the United States.

“Dollar Equivalent” means, on any date, (a) with respect to any amount in
Dollars, such amount, and (b) with respect to any other currency the equivalent
in Dollars of such currency determined by referring to spot rate provided by the
WM/Reuters benchmark rates (or any successor or substitute thereof) at the
closing of business day that is two Business Days prior to such date or, in the
event such rate is no longer provided by the WM/Reuters benchmark rates or any
successor or substitute thereof, at the rate of exchange determined by the
Designated Agent in its reasonable discretion after consultation with the
Borrower for exchanging such other currency for Dollars.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Duration Fees” has the meaning specified in Section 2.03(b).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date the conditions set forth in Section 3.01 are
satisfied (or waived in accordance with Section 9.01).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding,

 

10



--------------------------------------------------------------------------------

consent order or consent agreement relating in any way to any Environmental Law,
Environmental Permit or Hazardous Materials or arising from alleged injury or
threat of injury to health, safety or the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of the Borrower or any ERISA Affiliate
in the circumstances described in Section 4062(e) of ERISA; (e) the withdrawal
by the Borrower or any ERISA Affiliate from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any Plan; (g)
a determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, a Plan.

“Escrow Account” means any account established for the purpose of depositing
funds prior to their being applied towards Certain Funds Purposes.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Designated Agent or in the Assignment and
Assumption pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent.

 

11



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Advance comprising
part of the same Borrowing, an interest rate per annum equal to the rate per
annum obtained by dividing (a) the rate per annum displayed on pages LIBOR01 or
LIBOR02 of the Reuters Screen that displays such rate (or any successor page) as
the London interbank offered rate for the applicable currency at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period or, if for any
reason such rate is not available for the applicable Interest Period but is
available for periods that are shorter than and longer than such Interest
Period, the rate per annum that results from interpolating on a linear basis
between the rate for the longest available period that is shorter than such
Interest Period and the shortest available period that is longer than such
Interest Period with respect to such Advance, then the Eurocurrency Rate shall
be such interpolated screen rate (the “Interpolated Rate”), by (b) a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage for such Interest
Period; provided, that, if the rate determined under clause (a) above shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all Advances
comprising part of the same Borrowing means the reserve percentage applicable
two Business Days before the first day of such Interest Period under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Advances is determined)
having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Guaranty Debt” means, at any time, the excess, if any, of the aggregate
Dollar Equivalent amount of all Debt Guaranties by members of the Reporting
Group of Debt of Persons which are not members of the Reporting Group, over
US$800,000,000.

“Excluded Taxes” has the meaning specified in Section 2.12(a).

“Existing Credit Agreement” means (a) the Amended and Restated Credit Agreement,
dated as of May 21, 2015, among the Borrower, the Parent Guarantor, the lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A. and Citibank,
N.A., as co-administrative agents, JPMorgan Chase Bank, N.A., as designated
agent, and the other parties party thereto and (b) any agreement that amends,
restates, modifies, replaces or refinances (with a revolving credit facility
agreement) the foregoing.

“Existing Debt” has the meaning specified in Section 5.02(e)(i).

“Existing Liens” has the meaning specified in Section 5.02(a)(i).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal

 

12



--------------------------------------------------------------------------------

Revenue Code, any intergovernmental agreement between the United States and any
other jurisdiction to implement Sections 1471 through 1474 of the Internal
Revenue Code (an “IGA”), and any law, regulation or other official guidance
enacted in any jurisdiction implementing Sections 1471 through 1474 of the
Internal Revenue Code or an IGA.

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate, or, if such rate is not so published
for any day that is a Business Day, the quotations for such day on such
transactions received by the Designated Agent from a Federal funds broker of
recognized standing selected by it; provided, that, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Fee and Syndication Letter” means that certain Fee and Syndication Letter,
dated as of the date hereof, by and among, the Borrower, the Agents and the
Initial Lenders.

“Film Special Purpose Vehicle” means any Special Purpose Vehicle established for
the sole purpose of financing, producing, distributing, acquiring, marketing,
licensing, syndicating, publishing, transmission or other exploitation of
Content.

“Financial Advisor” has the meaning specified in Section 9.16(b).

“Financing Subsidiary” means each Subsidiary of the Parent Guarantor organized
solely for the purpose of providing financing for the members of the Reporting
Group and holding no assets other than loans or advances to other members of the
Reporting Group, cash and Cash Equivalents and immaterial amounts of other
assets.

“Fitch” means Fitch, Inc.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated, organized,
constituted or amalgamated under the laws of any jurisdiction other than the
United States of America, any State thereof or the District of Columbia.

“GAAP” has the meaning specified in Section 1.03.

“General Meeting” means the general meeting of the holders of Target Shares (or
any adjournment thereof) to be convened in connection with the implementation of
a Scheme.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Indemnified Costs” has the meaning specified in Section 9.15(a).

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

13



--------------------------------------------------------------------------------

“Information Memorandum” means the information memorandum dated as of on or
about the Effective Date and to be used in connection with the syndication of
the Commitments.

“Initial Lenders” has the meaning specified in the preamble.

“Interest Period” means, for each Advance comprising part of the same Borrowing,
the period commencing on the date of such Advance and ending on the last day of
the period selected by the Borrower pursuant to the provisions below and,
thereafter each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three or six months, and subject to clause
(c) of this definition, twelve months, as the Borrower may, upon notice received
by the Designated Agent not later than 11:00 A.M. (New York City Time) on the
third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

(a)         the Borrower may not select any Interest Period with respect to any
Class that ends after the final Termination Date for such Class;

 

   (b)

Interest Periods commencing on the same date for Advances comprising part of the
same Borrowing shall be of the same duration;

 

   (c)

in the case of any such Borrowing, the Borrower shall not be entitled to select
an Interest Period having duration of twelve months unless, by 2:00 P.M. (New
York City time) on the Business Day prior to the first day of such Interest
Period, each Lender notifies the Designated Agent that such Lender will be
providing funding for such Borrowing with such Interest Period (the failure of
any Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be one, two, three or six months, as specified by the
Borrower in the applicable Notice of Borrowing as the desired alternative to an
Interest Period of twelve months;

 

   (d)

whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

   (e)

whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

14



--------------------------------------------------------------------------------

“Interpolated Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

“Investment” in any Person means any loans or advances to such Person, any
purchase or other acquisition of a business or assets of such Person as a going
concern or of any capital stock or shares, warrants, rights, options,
obligations or other securities of such Person, any capital contribution to such
Person or any other similar investment in such Person, including, without
limitation (but without duplication), any arrangement pursuant to which the
investor issues any Debt Guaranty or incurs any Debt of the type referred to in
clause (i) of the definition of Debt in respect of such Person, but excluding
(a) any Negative Pickup Arrangement and (b) advances made to suppliers in
respect of assets purchased or services contracted for in the ordinary course of
business, or the acquisition of receivables owing to any member of the Reporting
Group from and the making of advances to, suppliers, producers, customers and
individuals constituting the “talent” of such Person to the extent that such
advance or acquisition is made (A) in the ordinary course of business of such
Person and is consistent with the commercial practices of such Person prior to
the date hereof or (B) is consistent with commercially reasonable practices at
such time and is payable or dischargeable in accordance with customary terms.

“Investment Preferred Stock” means Preferred Stock issued by any Financing
Subsidiary of the Parent Guarantor and guaranteed by the Parent Guarantor that
would be classified as equity of the Parent Guarantor under GAAP and that is
issued with an aggregate liquidation preference not exceeding US$450,000,000
(or, if the Existing Credit Agreement remains in effect on the Closing Date,
(x) if the corresponding amount in the Existing Credit Agreement has not been
amended on or prior to the Closing Date, US$345,000,000 and (y) if the
corresponding amount in the Existing Credit Agreement has been increased on or
prior to the Closing Date, such increased amount, but not to exceed
US$450,000,000).

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto as a Lender pursuant to Section 9.07.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement intended as a security
interest, including, without limitation, the lien or retained security title of
a conditional vendor and any easement, right of way or other encumbrance on
title to real property.

“Loan Document” means this Agreement and any Notes entered into in connection
herewith.

“Loan Parties” means the Borrower and the Parent Guarantor.

“Long Stop Date” means October 15, 2018.

“Mandatory Cancellation Event” means the occurrence of any of the following
conditions or events:

(a)        where the Target Acquisition proceeds by way of a Scheme:

   (i)      a Court Meeting is held (and not adjourned or otherwise postponed)
to approve the Scheme at which a vote is held to approve the Scheme, but the
Scheme is not so approved by the requisite majority of the Scheme Shareholders
at such Court Meeting;

 

15



--------------------------------------------------------------------------------

   (ii)      a General Meeting is held (and not adjourned or otherwise
postponed) to pass the Scheme Resolutions at which a vote is held on the Scheme
Resolutions, but the Scheme Resolutions are not passed by the shareholders of
the Target at such General Meeting;

   (iii)     applications for the issuance of the Court Order are made to the
Court (and not adjourned or otherwise postponed) but the Court (in its final
judgment) refuses to grant the Court Order;

   (iv)     the Scheme lapses or is withdrawn with the consent of the Panel or
by order of the Court;

   (v)      a Court Order is issued but not filed with the Registrar within five
Business Days of (a) its issuance or (b), if first required by HMRC and the
Registrar, its stamping;

   (vi)     the date which is 15 days after the Scheme Effective Date; or

   (vii)    the Long Stop Date,

unless, in respect of clauses (i) to (v) inclusive above, for the purpose of
switching from a Scheme to a Takeover Offer, within five Business Days of such
event the Borrower has notified the Designated Agent it intends to issue, and
then within ten Business Days after delivery of such notice does issue, an Offer
Press Announcement (in which case no Mandatory Cancellation Event shall have
occurred);

    (b) where the Target Acquisition proceeds by way of a Takeover Offer:

   (i)       such Takeover Offer lapses, terminates or is withdrawn with the
consent of the Panel unless, for the purpose of switching from a Takeover Offer
to a Scheme, within 5 Business Days of such event the Borrower has notified the
Designated Agent it intends to issue, and then within 10 Business Days after
delivery of such notice does issue, a Press Release (in which case no Mandatory
Cancellation Event shall have occurred);

   (ii)      the date which is eight weeks after the date (or to the extent
necessary to address a minority shareholder’s application to Court in protest
thereof on or prior to the end of such initial eight week period, fourteen weeks
after the date) that the Parent Guarantor, the Borrower or any Acquisition Co
(if any) serves the last remaining notice under Section 979 of the Companies Act
2006 to buy out any such minority shareholders;

   (iii)     the date upon which all payments made or to be made for Certain
Funds Purposes have been paid in full in cleared funds;

   (iv)     the date falling 120 days after the Closing Date; or

   (v)      the Long Stop Date, unless the Closing Date has occurred on or prior
thereto.

 

16



--------------------------------------------------------------------------------

“Material Acquisition” means any acquisition of assets or series of related
acquisitions of assets (including by way of merger) which (a) constitutes assets
comprising that portion of the common stock or other equity interests of, or all
or a substantial part of the assets of any Person which results in such Person
becoming a Consolidated Subsidiary of the Parent Guarantor, or a business unit
or division of, any Person and (b) involves the payment of consideration by the
Parent Guarantor and its Subsidiaries (valued at the initial principal amount
thereof in the case of non-cash consideration consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
consideration) in excess of 10% of Consolidated Tangible Assets of the Reporting
Group (determined as of the most current audited financial statements delivered
in accordance with Section 4.01(e) or Section 5.01(i)(iii), as applicable).

“Material Adverse Change” means any material adverse change in the business,
operations, financial condition or properties of the Reporting Group taken as a
whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition or properties of the Reporting Group taken as a
whole, (b) the rights and remedies of the Designated Agent or the Lenders, taken
as a whole, under this Agreement or (c) the ability of the Borrower to perform
its payment Obligations under this Agreement.

“Material Disposition” means any sale, lease, assignment, conveyance, transfer
or other disposition (a “Disposition”) of property or series of related
Dispositions of property which yields gross proceeds to the Parent Guarantor or
any of its Subsidiaries (valued at the initial principal amount thereof in the
case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
10% of Consolidated Tangible Assets of the Reporting Group (determined as of the
most current audited financial statements delivered in accordance with Section
4.01(e) or Section 5.01(i)(iii), as applicable).

“Materially Adverse Amendment” means a modification, amendment or waiver to or
of the terms or conditions of the Scheme or Takeover Offer (as the case may be)
compared to the terms and conditions that are included in the draft of the Press
Release or Offer Press Announcement (as the case may be) delivered pursuant to
Section 3.01(d) that is materially adverse to the interests of the Lenders, it
being acknowledged (except as otherwise agreed in writing by the Arrangers) that
a change to the consideration (other than to the extent the consideration
consists of cash (in an amount per Target Share not greater than the amount
already offered), common stock of the Parent Guarantor or a combination of the
two) for the Target Shares would be materially adverse to the Lenders, but that
a waiver of a pre-condition which then becomes a condition to be satisfied in
connection with the Target Acquisition would not be materially adverse to the
interests of the Lenders, and provided that any modification, amendment or
waiver required pursuant to the City Code or by a court of competent
jurisdiction or the Panel shall not be a Materially Adverse Amendment.

“Minimum Acceptance Condition” means an Acceptance Condition which shall not be
capable of being satisfied unless acceptances have been received that would,
when aggregated with all Target Shares (excluding shares held in treasury)
directly or indirectly owned by the Parent Guarantor, the Borrower or any
Acquisition Co (if any), result in the Parent Guarantor (directly or indirectly)
holding shares representing, in any case, more than 50% of all Target Shares on
a fully diluted basis (excluding any shares held in treasury) as at the date on
which the Takeover Offer is declared unconditional as to acceptances.

 

17



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Negative Pickup Arrangements” means arrangements entered into in the ordinary
course of business for the production and/or acquisition of some or all of the
rights to Content.

“Net Proceeds” means:

    (a)      with respect to any Asset Sale, the excess, if any, of (i) the cash
received in connection therewith (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) payments made to retire
any Debt that is secured by such asset or that is required to be repaid in
connection with the sale thereof (other than Advances), (B) the fees and
expenses incurred by the Reporting Group in connection therewith, (C) taxes paid
or reasonably estimated to be payable by the Reporting Group in connection with
such transaction, and (D) the amount of reserves established by the Reporting
Group in good faith and pursuant to commercially reasonable practices for
adjustment in respect of the sale price of such asset or assets in accordance
with GAAP; provided that if the amount of such reserves exceeds the amounts
charged against such reserves, then such excess, upon the determination thereof,
shall then constitute Net Proceeds;

    (b)      with respect to the borrowing, incurrence, issuance, offering or
placement of Debt, the excess, if any, of (i) cash received by the Reporting
Group in connection with such incurrence, issuance, offering or placement over
(ii) the underwriting discounts and commissions and other fees and expenses
incurred by the Reporting Group in connection with such issuance, offering or
placement; and

    (c)      with respect to the issuance of equity interests, the excess of
(i) the cash received in connection with such issuance over (ii) the
underwriting discounts and commissions and other fees and expenses incurred by
the Reporting Group in connection with such issuance.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.14 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

“Notice” has the meaning specified in Section 9.02(c).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

18



--------------------------------------------------------------------------------

“Obligation” means, with respect to any Person, any obligation of such Person of
any kind, including, without limitation, any liability of such Person on any
claim, fixed, contingent or otherwise, whether or not such claim is discharged,
stayed or otherwise affected by any proceeding of the type referred to in
Section 6.01(f). Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under this Agreement include the obligation to
pay principal, interest, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and all other amounts payable by any Loan Party under
this Agreement.

“Offer Documents” means the Takeover Offer Document and the Offer Press
Announcement.

“Offer Press Announcement” means a press announcement released by or on behalf
of the Borrower announcing that the Target Acquisition is to be effected by a
Takeover Offer and setting out the terms and conditions of the Takeover Offer.

“Original Offer” has the meaning specified in Section 5.01(k)(x).

“Original Offer Press Announcement” has the meaning specified in Section
5.01(k)(i).

“Original Press Release” has the meaning specified in Section 5.18(k)(i).

“Operating Income Leverage Ratio” has the meaning specified in Section 5.03.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a former or present connection between such recipient and the
jurisdiction imposing the Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” has the meaning specified in Section 2.12(b).

“Panel” means the Panel on Takeovers and Mergers.

“Parent Guarantor” has the meaning specified in the preamble.

“Participant” has the meaning specified in Section 9.07(d).

“Participant Register” has the meaning specified in Section 9.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Film Financing” means Debt and equity financing arrangements with
third parties for the financing, production, distribution, acquisition,
marketing, licensing, syndication, publishing, transmission or other
exploitation of Content by any Person in which any interest held by a member of
the Reporting Group is held through a Film Special Purpose Vehicle and as to
which no member of the Reporting Group has incurred any Debt other than through
such Film Special Purpose Vehicle.

“Permitted Holders” means (x) K. Rupert Murdoch, his wife, parent or more remote
forebear, child or more remote issue, or brother or sister or child or more
remote issue of a

 

19



--------------------------------------------------------------------------------

brother or sister or any trusts established for the benefit of one or more of
the foregoing; or (y) any Person directly or indirectly controlled by one or
more of the members of the Murdoch Family described in clause (x) above.

“Permitted Liens” means any of the following: (a) any Lien that arises in favor
of an unpaid seller in respect of goods, plant or equipment sold and delivered
to any member of the Reporting Group in the ordinary course of its business
until payment of the purchase price for such goods or plant or equipment or any
other goods, plant or equipment previously sold and delivered by that seller
(except to the extent that such Lien secures Debt or arises otherwise than due
to deferment of payment of purchase price); (b) Liens arising by operation of
law and in the ordinary course of business, including Liens for Taxes that are
either (i) not yet overdue or (ii) being contested in good faith and by
appropriate proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP; (c) any Lien or pledge created or subsisting
in the ordinary course of business over documents of title, insurance policies
or sale contracts in relation to commercial goods to secure the purchase price
thereof; (d) any Lien with respect to documents of title to any asset or over
cash paid to purchase such asset, to the extent arising from the delivery
thereof to any financial institution or firm of lawyers or title company to be
held in escrow pursuant to any agreement or arrangement for the purchase or sale
of such asset, provided that (i) such agreement or arrangement is not in respect
of Debt described in clause (a) or (c) of the definition of Debt of any member
of the Reporting Group, (ii) such documents of title are held in escrow only
pending the satisfaction of conditions precedent to the purchase or sale of such
asset and (iii) such agreement or arrangement and the related purchase or sale
are not otherwise prohibited under this Agreement; (e) pledges or deposits in
connection with worker’s compensation, unemployment insurance and other social
security legislation, (f) Liens to secure performance bonds incurred in the
ordinary course of business; (g) any Lien with respect to any asset (including,
without limitation, securities, documents of title and source codes), to the
extent arising from the delivery of such asset to any financial institution,
firm of lawyers, title company or other entity that holds assets in escrow or
custody, to be held in escrow pursuant to any agreement or arrangement granted
in the ordinary course of business; (h) statutory Liens of carriers,
warehousemen, mechanics, suppliers, materialmen, repairmen and other like Liens
arising in the ordinary course of business and with respect to amounts not yet
delinquent or being contested in good faith by appropriate proceedings, if a
reserve or other appropriate provision has been made; (i) easements, rights of
way and other encumbrances on title to real property that do not materially
adversely affect the use of such property for its present purposes, (j) any
banker’s right of set off or combination of accounts conferred in the ordinary
course of banking arrangements, (k) Liens consisting of pledges or deposits of
cash or securities made to secure the performance of bids, trade contracts
(other than for borrowed money), leases or subleases, statutory obligations,
utilities, surety and appeal bonds and other obligations of a like nature
incurred in the ordinary course of business and (l) Liens consisting of pledges
or deposits of cash or securities made to secure swaps and other derivatives
entered into by the Borrower or its Subsidiaries to hedge against risk arising
in the ordinary course of business in connection with transactions not
prohibited under this Agreement (and not entered into for speculative purposes);
provided that, in the case of clause (a) and (c) of this definition, there is no
default in the underlying obligation secured by such encumbrance or such
obligation is being contested in good faith and by appropriate proceedings.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

20



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 9.02(d).

“Post-Petition Interest” has the meaning specified in Section 7.05(b).

“Preferred Stock” means, with respect to any corporation, capital stock or
shares issued by such corporation that is entitled to a preference or priority
over any other capital stock or shares issued by such corporation upon any
distribution of such corporation’s assets, whether by dividend or upon
liquidation.

“Press Release” means a press announcement released by or on behalf of the
Borrower announcing that the Target Acquisition is to be effected by a Scheme
and setting out the terms and conditions of the Scheme.

“Pricing Grid” means the pricing grid set forth on Schedule II.

“Primary Currency” has the meaning specified in Section 9.12(b).

“Programming Liabilities” means all Obligations incurred in the ordinary course
of business to finance, produce, distribute, acquire, market, license,
syndicate, publish, transmit or otherwise exploit Content, other than any such
Obligations for Debt described in clause (a) of the definition of Debt and Debt
Guaranties of such Debt.

“Public Debt Rating” has the meaning set forth in the Pricing Grid.

“Public Senior Debt” means Senior Debt of any member of the Reporting Group that
is registered pursuant to a registration statement filed with the U.S.
Securities and Exchange Commission or any comparable national or state
regulatory or governmental body in any jurisdiction of the United States or
otherwise, plus any Senior Debt that any member of the Reporting Group has
issued and provided registration rights to the holders of such privately placed
securities in connection with such issuance.

“Qualifying Committed Financing” means any committed but unfunded loan facility
(including any amendment to an existing loan facility) for the stated purpose of
financing the Transactions which has conditions to availability thereunder that
are no more restrictive to the borrower thereunder than the conditions precedent
set forth in Section 3.02 and Section 3.03 hereto.

“Quarterly Date” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“Redeemable” means, with respect to any capital stock or shares, any such
capital stock or shares that (a) the issuer has undertaken to redeem at a fixed
or determinable date or dates, whether by operation of a sinking fund or
otherwise, or upon the occurrence of a condition not solely within the control
of the issuer or (b) is redeemable at the option of the holder, provided that no
such capital stock or shares shall be considered to be Redeemable, or to be
Debt, solely pursuant to clause (a) or (b) hereof if the issuer’s undertaking to
redeem any such capital stock or shares may be satisfied in full, at its option,
by the delivery to the holders thereof of ordinary shares of the Parent
Guarantor.

“Reference Bank” means such entities as may be appointed by the Designated Agent
in consultation with the Borrower and with the consent of such entity.

 

21



--------------------------------------------------------------------------------

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Designated Agent at its request by the
Reference Banks as the rate at which the relevant Reference Bank could borrow
funds in the London interbank eurocurrency market in Sterling and for the
relevant period were it to do so by asking for and then accepting interbank
offers for deposits in reasonable market size for that period; provided that at
least two Reference Banks shall have supplied the requested rates.

“Register” has the meaning specified in Section 9.07(c).

“Registrar” means the Registrar of Companies for England and Wales.

“Reinvestment Period” means, with respect to any Net Proceeds received in
connection with any Asset Sale, the period of twelve months following the
receipt of such Net Proceeds; provided that, in the event that, during such
twelve-month period, a member of the Reporting Group enters into a binding
commitment to reinvest any Net Proceeds, the Reinvestment Period with respect to
such Net Proceeds shall be the period of 18 months following the receipt of such
Net Proceeds; provided, further, that, with respect to any sale or lease of any
FCC license pursuant to the FCC spectrum auction process that constitutes an
Asset Sale, the “Reinvestment Period” shall (unless any Tranche 1 Advance is
outstanding) be the period of 18 months following the receipt of Net Proceeds
with respect thereto and, in the event that, during such 18-month period, a
member of the Reporting Group enters into a binding commitment to reinvest any
such Net Proceeds, the Reinvestment Period with respect to such Net Proceeds
shall be the period of 24 months following the receipt of such Net Proceeds.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reporting Group” means the Parent Guarantor and its Subsidiaries.

“Required Lenders” means (a) from the Effective Date until the Closing Date,
Lenders having unused Commitments representing more than 50% of the sum of the
aggregate unused Commitments at such time (excluding for purposes of any such
calculation the unused Commitments of Defaulting Lenders) and (b) from the
Closing Date and thereafter, Lenders holding more than 50% of the unused
Commitments and aggregate outstanding principal amount of Advances at such time
(excluding for purposes of any such calculation the unused Commitments and
outstanding Advances of Defaulting Lenders).

“Required Tranche 1 Lenders” means (a) from the Effective Date until the Closing
Date, Lenders having unused Tranche 1 Commitments representing more than 50% of
the sum of the aggregate unused Tranche 1 Commitments at such time (excluding
for purposes of any such calculation the unused Tranche 1 Commitments of
Defaulting Lenders) and (b) from the Closing Date and thereafter, Lenders
holding more than 50% of the unused Tranche 1 Commitments and aggregate
outstanding principal amount of Tranche 1 Advances at such time (excluding for
purposes of any such calculation the unused Tranche 1 Commitments and
outstanding Tranche 1 Advances of Defaulting Lenders).

“Required Tranche 2 Lenders” means (a) from the Effective Date until the Closing
Date, Lenders having unused Tranche 2 Commitments representing more than 50% of
the sum of the aggregate unused Tranche 2 Commitments at such time (excluding
for purposes of any such calculation the unused Tranche 2 Commitments of
Defaulting Lenders) and (b) from the Closing

 

22



--------------------------------------------------------------------------------

Date and thereafter, Lenders holding more than 50% of the unused Tranche 2
Commitments and aggregate outstanding principal amount of Tranche 2 Advances at
such time (excluding for purposes of any such calculation the unused Tranche 2
Commitments and outstanding Tranche 2 Advances of Defaulting Lenders).

“Responsible Officer” means of the following Persons: the chief financial
officer, chief executive officer, executive vice president, finance, the
treasurer, executive vice presidents, senior vice presidents or any other
executive officer of either of the Parent Guarantor or the Borrower, or the
Group General Counsel of the Parent Guarantor.

“Rolling Period” means, for any fiscal quarter, such fiscal quarter and the
preceding three fiscal quarters. Any reference in Section 5.03 of this Agreement
to a Rolling Period ending on any specified date shall be construed as a
reference to the Rolling Period ending closest in time to such date.

“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Scheme” means a scheme of arrangement under Part 26 of the Companies Act 2006
between Target and the Scheme Shareholders pursuant to which the Parent
Guarantor, the Borrower or any Acquisition Co (if any) will become the holder of
all of the Scheme Shares in accordance with the Scheme Documents, subject to
such changes and amendments to the extent not prohibited by the Loan Documents.

“Scheme Circular” means the document issued by or on behalf of the Target to
shareholders of the Target setting out the terms and conditions of and an
explanatory statement in relation to the Scheme, stating the recommendation of
the Target Acquisition and the Scheme to the shareholders of the Target by the
independent directors of the Target and setting out the notices of the Court
Meeting and the General Meeting as such document may be amended from time to
time to the extent such amendment is not prohibited by the Loan Documents.

“Scheme Documents” means, collectively, (a) the Scheme Circular, (b) the Press
Release, (c) the Scheme Resolutions and (d) any other document issued by or on
behalf of Target to its shareholders in respect of the Scheme and any other
document designated as a “Scheme Document” by the Designated Agent and the
Parent Guarantor, the Borrower or any Acquisition Co (if any).

“Scheme Effective Date” means the date on which the Court Order sanctioning the
Scheme is duly delivered on behalf of the Target to the Registrar.

 

23



--------------------------------------------------------------------------------

“Scheme Resolutions” means the resolutions of the shareholders of the Target
which are required to implement the Scheme and which are referred to and
substantially in the form set out in the Scheme Circular and which are to be
proposed at the General Meeting.

“Scheme Shareholders” means the registered holders of Scheme Shares at the
relevant time.

“Scheme Shares” means the Target Shares which are subject to the Scheme in
accordance with its terms.

“Senior Debt” means all Debt of the Reporting Group that does not provide by its
terms that it is subordinate in right of payment to the Obligations of the Loan
Parties under this Agreement.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Special Purpose Vehicle” means a Person that is, or was, established: (a) with
a separate legal identity and limited liability; (b) as a member of the
Reporting Group; and (c) for the sole purpose of a single transaction, or series
of related transactions, and that has no assets and liabilities other than those
directly acquired or incurred in connection with such transaction(s).

“Sterling Equivalent” means, on any date, (a) with respect to any amount in
Sterling, such amount, and (b) with respect to any other currency the equivalent
in Sterling of such currency determined by referring to spot rate provided by
the WM/Reuters benchmark rates (or any successor or substitute thereof) at the
closing of business day that is two Business Days prior to such date or, in the
event such rate is no longer provided by the WM/Reuters benchmark rates or any
successor or substitute thereof, at the rate of exchange determined by the
Designated Agent in its reasonable discretion after consultation with the
Borrower for exchanging such other currency for Sterling.

“Subject Affiliate” has the meaning specified in Section 5.01(h).

“Subordinated Obligations” has the meaning specified in Section 7.05.

“Subsidiary” of any Person means (a) any corporation, partnership, joint
venture, trust or estate of which (or in which) more than 50% of the issued and
outstanding capital stock, voting shares, ordinary shares or other interest
having ordinary voting power to elect a majority of the board of directors or
otherwise control the policies of such corporation, partnership, joint venture,
trust or estate (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) in relation to any Person that is, or
becomes, subject to the Australian Corporations Law, (i) a “subsidiary” of such
Person as defined in and for the purposes of the Australian Corporations Law,
(ii) if such Person has appointed or is in a position to appoint one or more
directors of another corporation and that director or those directors are in a
position to cast, or control the casting of, more than one-half of the maximum
number of votes that might be cast at a meeting of directors of that other
corporation, such other corporation, and (iii) where the expression is used

 

24



--------------------------------------------------------------------------------

in this Agreement in connection with the content or preparation of consolidated
financial statements (as defined in the Australian Corporations Law), any
“Entity” (as defined in Section 64A of the Australian Corporations Law) that
such Person is taken to control (as defined in Section 50AA of the Australian
Corporations Law) and (c) in the case of a Person that is an English company,
any other Person that is a “subsidiary” of such Person as defined pursuant to
Section 736 of the English Companies Act 1985.

“Subsidiary Guarantor” has the meaning specified in Section 5.01(j).

“Subsidiary Guaranty” has the meaning specified in Section 5.01(j).

“Syndication Agent” means any Lender (or its Affiliate) appointed by the
Borrower in consultation with the Arrangers as a “Syndication Agent”.

“Takeover Offer” means an offer (within the meaning of Section 974 of the
Companies Act 2006) by the Parent Guarantor, the Borrower or any Acquisition Co
(if any) in accordance with the City Code to acquire all of the Target Shares
not already held by it at the date of the offer (within the meaning of
Section 975 of the Companies Act 2006), substantially on the terms and
conditions set out in an Offer Press Announcement (as such offer may be amended
in any way which is not prohibited by the terms of the Loan Documents).

“Takeover Offer Document” means the document issued by or on behalf of the
Parent Guarantor, the Borrower or any Acquisition Co (if any) and dispatched to
shareholders of the Target in respect of a Takeover Offer containing the terms
and conditions of the Takeover Offer and reflecting the Offer Press Announcement
in all material respects as such document may be amended from time to time to
the extent such amendment is not prohibited by the Loan Documents.

“Target” means Sky plc, incorporated in England and Wales with registered number
02247735.

“Target Acquisition” means the acquisition by the Parent Guarantor, the Borrower
or any Acquisition Co (if any) of all the outstanding equity interests in Target
which are subject to the Scheme or Takeover Offer (as the case may be) pursuant
to the Offer Documents or Scheme Documents, as applicable, which acquisition
will be effected pursuant to a Scheme or a Takeover Offer.

“Target Group” means the Target and its Subsidiaries.

“Target Shares” means all of the issued and to be issued ordinary share capital
of the Target at the date of the offer.

“Tangible Assets” of any Person is defined as, as of any date, the amount of
total assets of such Person and its Subsidiaries on a Consolidated basis at such
date less goodwill, trade names, patents, unamortized debt discount expense and
other like intangibles, all determined in accordance with GAAP.

“Taxes” has the meaning specified in Section 2.12(a).

“Termination Date” means (a) in the case of Tranche 1 Advances, the date that is
364 days after the Closing Date or, if the date that is 364 calendar days
following the Closing Date is

 

25



--------------------------------------------------------------------------------

not a Business Day, the Business Day immediately preceding the date that is 364
calendar days following the Closing Date or (b) in the case of the Tranche 2
Advances, the date that is 180 calendar days following the Closing Date or, if
the date that is 180 calendar days following the Closing Date is not a Business
Day, the Business Day immediately preceding the date that is 180 calendar days
following the Closing Date.

“Tranche 1 Advance” means an advance by a Lender pursuant to its Tranche 1
Commitment to the Borrower as part of a Borrowing.

“Tranche 1 Commitment” means, as to any Lender, the commitment of such Lender to
make an Advance pursuant to Section 2.01, as such commitment may be reduced from
time to time pursuant to the terms hereof. The initial amount of each Lender’s
Tranche 1 Commitment is (a) the amount set forth in the column labeled “Tranche
1 Commitment” opposite such Lender’s name on Schedule I hereto, or (b) if such
Lender has entered into any Assignment and Assumption, the amount set forth for
such Lender in the Register maintained by the Designated Agent pursuant to
Section 9.07(c), as such amount may be reduced pursuant to Section 2.04. As of
the Effective Date, the aggregate amount of the Tranche 1 Commitments is
£7,700,000,000.

“Tranche 2 Advance” means an advance by a Lender pursuant to its Tranche 2
Commitment to the Borrower as part of a Borrowing.

“Tranche 2 Commitment” means, as to any Lender, the commitment of such Lender to
make an Advance pursuant to Section 2.01, as such commitment may be reduced from
time to time pursuant to the terms hereof. The initial amount of each Lender’s
Tranche 2 Commitment is (a) the amount set forth in the column labeled “Tranche
2 Commitment” opposite such Lender’s name on Schedule I hereto, or (b) if such
Lender has entered into any Assignment and Assumption, the amount set forth for
such Lender in the Register maintained by the Designated Agent pursuant to
Section 9.07(c), as such amount may be reduced pursuant to Section 2.04. As of
the Effective Date, the aggregate amount of the Tranche 2 Commitments is
£4,500,000,000.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Parent Guarantor, the Borrower or any Acquisition Co (if any) in connection
with the Transactions to be consummated on the Effective Date and Closing Date,
as applicable.

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, (b) the consummation of the Target Acquisition and (c) the
payment of the Transaction Costs.

“United States” has the meaning specified in Section 2.12(d).

“United States person” has the meaning specified in Section 2.12(d).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

26



--------------------------------------------------------------------------------

Section 1.02      Computation of Time Periods.    In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

Section 1.03      Accounting Terms.    All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles in the United States in effect from time to time (“GAAP”);
provided that, to the extent there is any change in GAAP that is material in
respect of the calculation of compliance with the covenants set forth in Section
5.03, then upon the written request of the Borrower or the Required Lenders, the
Borrower, the Designated Agent and the Lenders shall enter into good faith
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such change with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
change as if such change had not occurred (and until such amendment becomes
effective, all calculations in respect of Section 5.03 shall be made in
accordance with GAAP prior to giving effect to such change); provided that the
provisions of this Agreement shall not give effect to such amendment until the
effective date of such amendment.

Section 1.04      Terms Generally.    The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all governmental authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, extended, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendment and restatements, extensions, supplements or modifications set forth
herein), (b) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
consolidated, replaced, interpreted, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any governmental authority, any other governmental authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01      The Advances.    Each Lender severally agrees, on the terms
and conditions hereinafter set forth:

(a)        to make Tranche 1 Advances denominated in Sterling to the Borrower
(i) in the event that the Target Acquisition is consummated pursuant to a
Scheme, on one date during the applicable

 

27



--------------------------------------------------------------------------------

Availability Period and (ii) in the event that the Target Acquisition is
consummated pursuant to an Offer, from time to time on any Business Day during
the applicable Availability Period, in each case in an aggregate principal
amount not to exceed such Lender’s outstanding Tranche 1 Commitment immediately
prior to the making of such Tranche 1 Advance; and

(b)        to make Tranche 2 Advances denominated in Sterling to the Borrower
(i) in the event that the Target Acquisition is consummated pursuant to a
Scheme, on one date during the applicable Availability Period and (ii) in the
event that the Target Acquisition is consummated pursuant to an Offer, from time
to time on any Business Day during the applicable Availability Period, in each
case in an aggregate principal amount not to exceed such Lender’s outstanding
Tranche 2 Commitment immediately prior to the making of such Tranche 2 Advance;
provided, that no Tranche 2 Advances may be drawn unless, upon or after giving
effect to the making of such Tranche 2 Advances (together with any concurrent
Tranche 1 Advances), there are no undrawn Tranche 1 Commitments outstanding.

Each Borrowing shall be in an aggregate amount equal to the Borrowing Minimum or
a Borrowing Multiple in excess thereof and shall consist of Advances of the same
Class made on the same day by the Lenders ratably according to their respective
relevant Commitments. Upon the making of any Advance by a Lender, such Lender’s
Commitment will be permanently reduced by the aggregate principal amount of such
Advance. The Borrower may prepay Advances pursuant to Section 2.08; provided,
that Advances may not be reborrowed once repaid.

Section 2.02      Making the Advances.  (a) Each Borrowing shall be made on
notice, given not later than (x) 11:00 A.M. (London time) on the third Business
Day prior to the date of the proposed Borrowing, by the Borrower to the
Designated Agent, which shall give to each Lender prompt notice thereof by
telecopier or other electronic communication. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
telecopier or other electronic communication in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) aggregate amount of such Borrowing, (iii) Class of Advances comprising such
Borrowing and (iv) initial Interest Period for each such Advance. Each Lender
shall, before 1:00 P.M. (New York City time) on the date of such Borrowing make
available for the account of its Eurocurrency Lending Office to the Designated
Agent at the Designated Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing. After the Designated Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Designated Agent will make such funds available to the Borrower
at the Designated Agent’s address referred to in Section 9.02.

(b)        The Advances may not be outstanding as part of more than 15 separate
Borrowings.

(c)        Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. The Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(d)        Unless the Designated Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Designated Agent such Lender’s ratable portion of such Borrowing, the
Designated Agent may assume that such Lender has made such portion available to
the Designated Agent on the date of such Borrowing in accordance with

 

28



--------------------------------------------------------------------------------

subsection (a) of this Section 2.02 and the Designated Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Designated Agent, such Lender and the
Borrower severally agree to repay to the Designated Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Designated Agent, at (i) in the case of the Borrower, the interest
rate applicable at the time to Advances comprising such Borrowing and (ii) in
the case of such Lender, the Federal Funds Rate. If such Lender shall repay to
the Designated Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement (and any interest paid by such Lender shall be paid to the Borrower
for any period where the Borrower has made payments under this subsection).

(e)        The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

Section 2.03      Fees.    (a) Commitment Fee.    The Borrower agrees to pay to
the Designated Agent, for the account of each Lender (other than a Defaulting
Lender for such time as such Lender is a Defaulting Lender), non-refundable
commitment fees (the “Commitment Fees”) from the date that is 90 days after the
Effective Date through and including the date of termination of the Commitments
in full, at a rate per annum equal to the Applicable Percentage per annum on the
aggregate daily amount of such Lender’s unused Commitments during such period.
Commitment Fees accrued through and including each Quarterly Date shall be
payable on such Quarterly Date, commencing on the first such date to occur after
the Effective Date; provided, that all such accrued and unpaid fees shall be
payable on the date on which the Commitments terminate in their entirety or are
otherwise reduced to zero.

(b)        Duration Fee.  The Borrower will pay to the Designated Agent for the
account of each Lender non-refundable duration fees (the “Duration Fees”) on
each date set forth below in an amount equal to the percentage set forth
opposite such date of the aggregate principal amount of Advances and undrawn
Commitments held by such Lender on such date:

 

 

Duration Fees

 

 

     90 days after the Closing     
Date    

 

 

 

180 days after the Closing        
      Date               

 

 

 

270 days after the        
Closing Date        

 

 

0.50%    

  0.75%        

 

 

 

 

1.00%        

 

 

(c)        Additional Fees.  The Borrower shall pay to the Designated Agent and
Arrangers for their account (or that of their applicable Affiliate) such fees as
may be agreed between any of the Borrower and the Designated Agent, Arrangers
and/or Agents pursuant to the Fee and Syndication Letter.

Section 2.04      Termination or Reduction of the Commitments; Mandatory
Prepayments and Commitment Reductions.  (a)  The Borrower shall have the right,
upon at least three Business Days’ notice to the Designated Agent, to terminate
in whole or permanently reduce ratably in part the unused portions of any
Class of Commitments of the Lenders; provided, that each partial reduction shall
be in the aggregate amount of £25,000,000 or an integral multiple of £5,000,000
in excess thereof; provided further that any such notice may state that such
notice is conditioned upon the effectiveness of other credit

 

29



--------------------------------------------------------------------------------

facilities or the consummation of a specific transaction, in which case such
notice may be revoked by the Borrower if such condition is not satisfied.

(b)        Unless previously terminated, (i) the Tranche 1 Commitments shall
terminate in full at 11:59 p.m. (New York City Time) on the earliest of (w) the
date falling 120 days after the Closing Date, (x) the Long Stop Date, if the
Closing Date has not occurred on or prior thereto, (y) the Certain Funds
Termination Date and (z) the date on which all of the Certain Funds Purposes
have been achieved without the making of any Advances and (ii) the Tranche 2
Commitments shall terminate in full at 11:59 p.m. (New York City Time) on the
earliest of (w) the date falling 120 days after the Closing Date, (x) the Long
Stop Date, if the Closing Date has not occurred on or prior thereto, (y) the
Certain Funds Termination Date and (z) the date on which all of the Certain
Funds Purposes have been achieved without the making of any Advances. Any
termination or reduction of the Commitments shall be permanent.

(c)        The Borrower may terminate the unused amount of the Commitments of
any Lender that is a Defaulting Lender upon not less than three Business Days’
prior notice to the Designated Agent (which shall promptly notify the Lenders
thereof); provided that such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Designated Agent or any Lender may have
against such Defaulting Lender.

(d)        Mandatory Prepayments and Commitment Reductions.  Following the
Effective Date (or, in the case of clause (iv) below, following the end of the
Certain Funds Period), unused outstanding Commitments shall be reduced and
outstanding Advances of a Class shall be prepaid, in each case, on a
Sterling-for-Sterling basis (with amounts received in non-Sterling currencies to
be converted by the Borrower to the Sterling Equivalent for purposes of this
calculation) on the date of (in the case of a reduction of Commitments) or
within five Business Days of (in the case of a prepayment of Advances) receipt
by any member of the Reporting Group of any Net Proceeds (or in the case of
clause (i)(y) below, Commitments) referred to in this paragraph (d) (or, in the
case of clause (iv) below, as provided in such clause) by or with an amount
equal to:

(i)        (x) 100% of the Net Proceeds received (including into an Escrow
Account) by such member of the Reporting Group from the incurrence of Debt
(excluding (A) intercompany debt among members of the Reporting Group,
(B) borrowings under the Borrower’s Existing Credit Agreement or any revolving
facility in replacement thereof in an amount up to US$2,000,000,000, (C) any
other ordinary course borrowings under existing working capital or overdraft
facilities, (D) issuances of commercial paper, (E) purchase money indebtedness
incurred in the ordinary course of business, (F) indebtedness with respect to
capital leases incurred in the ordinary course of business and Capitalized Lease
Obligations incurred in connection with the leasing of satellite transponders,
(G) Debt of the Borrower incurred to refinance, repurchase, repay, redeem or
defease the Borrower’s Debt in respect of its $350 million 7.25% Senior
Debentures due May 18, 2018, $250 million 8.25% Senior Debentures due August 10,
2018 and/or $700 million of 6.90% Senior Notes due March 1, 2019, in each case,
to the extent such Debt is scheduled to mature within twelve months of the date
of such incurrence, (H) any Permitted Film Financing, (I) any Investment
Preferred Stock, (J) any Negative Pickup Arrangements, (K) Debt incurred under
the existing revolving and term loan facilities of Yankees Entertainment and
Sports Network and any refinancing thereof, in each case, so long as the
aggregate principal amount thereof does not to exceed US$2,500,000,000 and such
Debt is non-recourse with respect to any Loan Party and (L) other Debt (except
any Debt incurred to finance the Transactions) in an amount not to exceed
US$500,000,000 in the aggregate) and (y) the aggregate amount of commitments
received in respect of any Qualifying Committed Financing (it being understood
that following the effectiveness of such Commitment reduction and solely to the
extent of the amount thereof, there shall be no duplicative prepayment of
Advances from

 

30



--------------------------------------------------------------------------------

subsequent proceeds (up to such amount) received from such Qualified Committed
Financing pursuant to clause (d)(i)(x)) of this Section 2.04);

(ii)        100% of the Net Proceeds received (including into an Escrow Account)
from the issuance of any equity interests (including any equity-linked
securities, hybrid securities and debt securities which are convertible into
equity) by any member of the Reporting Group (other than (A) issuances pursuant
to employee stock plans or other benefit or employee incentive arrangements,
(B) issuances of equity as consideration for any acquisition or other
Investment, (C) issuances of equity interests of any Foreign Subsidiaries,
(D) issuances of equity interests of Domestic Subsidiaries yielding Net Proceeds
not to exceed US$500,000,000 in the aggregate and (E) issuances in connection
with the purchase price payable with respect to the Transactions);

(iii)        100% of the Net Proceeds received (including into an Escrow
Account) by such member of the Reporting Group from Asset Sales outside the
ordinary course of business (except for (A) Asset Sales between or among members
of the Reporting Group and (B) Asset Sales, the Net Proceeds of which do not
exceed US$500,000,000 in the aggregate); provided that if no Event of Default
exists and the Borrower shall deliver to the Designated Agent a certificate of a
Responsible Officer of the Borrower to the Designated Agent promptly following
receipt of any such Net Proceeds setting forth the Reporting Group’s intention
to use any portion of such Net Proceeds to acquire, maintain, develop,
construct, improve, upgrade or repair tangible or intangible assets useful in
the business of the Reporting Group or to acquire equity interests in, or all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person engaged in a business of a type that the Reporting Group would not be
prohibited, pursuant to Section 5.02(d), from conducting, in each case within
the Reinvestment Period, such portion of such Net Proceeds shall not constitute
Net Proceeds except to the extent not, within the Reinvestment Period, so used
(or with respect to a Casualty Event in each case within such period as shall be
reasonably required to repair, replace or reinstate the affected assets); and

(iv)        within ten Business Days of the first Business Day following the end
of the Certain Funds Period on which the Borrower would be permitted under
applicable law and the Target’s and/or its Subsidiaries’ constitutional
documents to cause (including pursuant to intercompany loans permitted following
the taking of the applicable actions referred to in Section 5.01(k)(xii)) the
Target and/or its Subsidiaries’ cash and Cash Equivalents to be paid or
distributed to the Borrower and used for the prepayment of the Advances (the
amount of such cash and Cash Equivalents, the “Available Target Amount”), an
amount equal to 100% of the Available Target Amount, whether or not the Borrower
in fact causes the payment or distribution of the Available Target Amount or
satisfies such prepayment obligations using such alternative funds.

All mandatory prepayments and Commitment reductions (a) in respect of clauses
(i), (ii) and (iii) above shall be applied: first to the Tranche 1 Commitments,
second to the Tranche 1 Advances, third to the Tranche 2 Commitments and fourth
to the Tranche 2 Advances and (b) in respect of clause (iv) above shall be
applied: first to the Tranche 2 Commitments and second to the Tranche 2
Advances.

All mandatory prepayments and Commitment reductions will be applied without
penalty or premium (except for breakage costs and accrued interest, if any) and
will be applied pro rata among the Lenders of the applicable Class of Advances
(or, if applicable, Class of Commitments); provided, that such reduction of the
Commitments or prepayment of Advances, as applicable, of Lenders which are
Affiliates of each other may be allocated between such affiliated Lenders as
they may otherwise determine; and provided, further, that such Lenders shall
provide the Designated Agent with prompt

 

31



--------------------------------------------------------------------------------

notice of such allocation. For the avoidance of doubt, mandatory prepayments of
the Advances may not be reborrowed.

Section 2.05      Repayment of Advances.  The Borrower shall repay to the
Designated Agent for the ratable account of each Lender of the applicable
Class on the Termination Date applicable to such Lender of such Class the
aggregate principal amount of the Advances under such Class made by such Lender
and then outstanding.

Section 2.06      Interest on Advances.  (a)  Scheduled Interest.  The Borrower
shall pay interest on the unpaid principal amount of each Advance owing to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum: a rate per annum equal at all times
during each Interest Period for such Advance to the sum of (x) the Eurocurrency
Rate for such Interest Period for such Advance plus (y) the Applicable Margin in
effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period and on the date such Advance shall be paid in
full.

(b)        Default Interest. Upon the occurrence and during the continuance of
an Event of Default under Section 6.01(a) or (f), the Designated Agent may, and
upon the request of the Required Lenders shall, require the Borrower to pay
interest (“Default Interest”) on (i) the unpaid (and, in the case of an Event of
Default under 6.01(a), overdue) principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a) above, at a
rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable hereunder that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Advances
pursuant to clause (a) above, provided, however, that following acceleration of
the Advances pursuant to Section 6.01, Default Interest shall accrue and be
payable hereunder whether or not previously required by the Designated Agent.

Section 2.07    Interest Rate Determination.    (a)    The Designated Agent
shall give prompt notice to the Borrower and the Lenders of the applicable
interest rate determined by the Designated Agent for purposes of
Section 2.06(a).

(b)        If the Required Lenders notify the Designated Agent that the
Eurocurrency Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Required Lenders of making, funding or maintaining
their respective Advances for such Interest Period, the Designated Agent shall
forthwith so notify the Borrower and the Lenders, whereupon the Borrower will,
on the last day of the then existing Interest Period therefor, prepay such
Advances or consent to the maintenance of such Advances at the COF Rate.

(c)        If the Borrower shall fail to select the duration of any Interest
Period for any Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Designated Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
automatically convert to a new Advance with an Interest Period of one month’s
duration.

(d)        Upon the occurrence and during the continuance of any Event of
Default and the election of the Required Lenders, the obligation of the Lenders
to make Advances, shall be suspended.

 

32



--------------------------------------------------------------------------------

(e)         If Reuters Screen LIBOR01 or LIBOR02 Page (or any successor page) is
unavailable and the Interpolated Rate cannot be determined,

(i)        the Designated Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Advances, and

(ii)        the Eurocurrency Rate shall be deemed to be the Reference Bank Rate
for a period equal in length to the Interest Period of such Advance; provided
that if no Reference Bank Rate is available for the Interest Period, the
Eurocurrency Rate shall be deemed to be the COF Rate.

Section 2.08      Optional Prepayments of Advances.  The Borrower may, upon
notice at least three Business Days’ prior to the date of such prepayment to the
Designated Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of the
Borrowing Minimum or a Borrowing Multiple in excess thereof and (y) the Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(d); provided, further, any such notice may state that such notice
is conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction, in which case such notice may be revoked
by the Borrower if such condition is not satisfied.

Section 2.09      Increased Costs. (a) If, due to either (i) the introduction of
or any change in or in the interpretation of any law, rule, regulation or treaty
or (ii) the compliance with any guideline or request from any central bank or
other governmental authority (whether or not having the force of law), there
shall be any increase in the cost to any Lender of agreeing to make or making,
funding or maintaining Advances (excluding for purposes of this Section 2.09 any
such increased costs resulting from Taxes imposed on or with respect to any
payment by the Borrower or the Parent Guarantor under any Loan Document or Other
Taxes (as to which Section 2.12 shall govern) or Excluded Taxes), then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Designated Agent), pay to the Designated Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided, however, that (i) before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its legal
and regulatory restrictions) to designate a different Eurocurrency Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of, such increased cost and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender and (ii) such Lender
shall, in making demand under this Section, certify that such Lender is treating
substantially all similarly situated borrowers in a manner that is consistent
with the treatment afforded the Borrower hereunder. A certificate as to the
amount of such increased cost, submitted to the Borrower and the Designated
Agent by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.

(b)         If any Lender reasonably determines that compliance with any law,
rule, regulation or treaty or any guideline or request from any central bank or
other governmental authority (whether or not having the force of law) affects or
would affect the amount of capital or liquidity required or expected to be
maintained by such Lender or any corporation controlling such Lender and that
the amount of such capital or liquidity is increased by or based upon the
existence of such Lender’s commitment to lend hereunder and other commitments of
such type, then, upon demand by such Lender (with a copy of such demand to the
Designated Agent), the Borrower shall pay to the Designated Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent

 

33



--------------------------------------------------------------------------------

that such Lender reasonably determines such increase in capital or liquidity to
be allocable to the existence of such Lender’s commitment to lend; provided,
however, that before making any such demand, each Lender shall, in making demand
under this Section, certify that such Lender is treating substantially all
similarly situated borrowers in a manner that is consistent with the treatment
afforded the Borrower hereunder. A certificate as to such amounts submitted to
the Borrower and the Designated Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.

(c)        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the change or circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the change or circumstance
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof. Any Lender making a claim for compensation under
this Section 2.09 may be required to assign all of its rights and obligations
hereunder upon a request by the Borrower in accordance with Section 2.17.

(d)        For the avoidance of doubt, this Section 2.09 shall apply to all
requests, rules, guidelines or directives concerning capital adequacy or
liquidity issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy or liquidity promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, in each case, regardless of the
date adopted, issued, promulgated or implemented.

Section 2.10      Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Designated Agent that the introduction
of or any change in or in the interpretation of any law, rule, regulation or
treaty makes it unlawful, or any central bank or other governmental authority
asserts that it is unlawful, for any Lender or its Eurocurrency Lending Office
to perform its obligations hereunder to make Advances or to fund or maintain
Advances hereunder, the obligation of the Lenders to make Advances shall be
suspended until the Designated Agent shall notify the Borrower and the Lenders
that the circumstances causing such suspension no longer exist; provided,
however, that before making any such suspension, each Lender agrees to use
reasonable efforts (consistent with its legal and regulatory restrictions) to
designate a different Eurocurrency Lending Office if the making of such a
designation would allow such Lender or its Eurocurrency Lending Office to
continue to perform its obligations to make Advances or to continue to fund or
maintain Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If any of the circumstances set forth above
arise with respect to Advances, such Advances shall be made or maintained, as
applicable, at a rate for short-term borrowings of Sterling determined in a
customary manner in good faith by the Designated Agent. Any Lender that is
prohibited from performing its obligations to make Advances or to continue to
fund or maintain Advances may be required to assign all of its rights and
obligations hereunder upon a request by the Borrower in accordance with
Section 2.17.

Section 2.11      Payments and Computations.    (a)    The Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 11:00 A.M. (New York City time) on the day when due in Sterling
to the Designated Agent at the Designated Agent’s Account in same day funds. The
Designated Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest, fees or commissions ratably
(other than amounts payable pursuant to Section 2.09, 2.12 or 9.04(d)) to the
Lenders for the account of their respective Eurocurrency Lending Offices, and
like funds relating to the payment of any other amount payable to any

 

34



--------------------------------------------------------------------------------

Lender to such Lender for the account of its Eurocurrency Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 9.07(c), from and after
the effective date specified in such Assignment and Assumption, the Designated
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b)        The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender (other than against the amount of any
Advance that is deposited in an account with such Lender) any amount so due to
the fullest extent permitted by law.

(c)        All computations of interest with respect to any Advances shall be
made by the Designated Agent on the basis of a year of 365 or 366 days, as the
case may be, and all other computations of interest based on the Eurocurrency
Rate or the Federal Funds Rate and of fees shall be made by the Designated Agent
on the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Designated Agent of an interest rate hereunder shall be conclusive and binding
for all purposes, absent manifest error.

(d)        Whenever any payment hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(e)        Unless the Designated Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Designated Agent may
assume that the Borrower has made such payment in full to the Designated Agent
on such date and the Designated Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower shall not have so
made such payment in full to the Designated Agent, each Lender shall repay to
the Designated Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Designated Agent at a rate for short-term borrowings of Sterling determined in a
customary manner in good faith by the Designated Agent.

Section 2.12      Taxes.    (a)    Any and all payments by the Borrower or the
Parent Guarantor to or for the account of any Lender or the Designated Agent
hereunder or under the Notes or any other documents to be delivered hereunder
shall be made, in accordance with Section 2.11 or the applicable provisions of
such other documents, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, duties, deductions, charges or
withholdings (including back-up withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties with respect thereto (“Taxes”), unless otherwise required by
applicable law. “Excluded Taxes” means in the case of each Lender and the
Designated Agent (i) Taxes imposed on or measured by its net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(A) imposed by the jurisdiction under the laws of which such Lender or the
Designated Agent (as the case may be) is organized or has its principal office
or applicable lending office

 

35



--------------------------------------------------------------------------------

or any political subdivision thereof or (B) that are Other Connection Taxes;
(ii) in the case of a Lender, any United States federal withholding Taxes
imposed on amounts payable to or for the account of such Lender pursuant to law
in effect on the date on which such Lender became a Lender hereunder (except to
the extent such Taxes were not considered Excluded Taxes with respect to such
Lender’s immediate assignor) or such Lender changes its lending office (except
to the extent such Taxes were payable to such Lender immediately before it
changed its lending office); (iii) Taxes attributable to the recipient’s failure
to comply with Section 2.12(e); and (iv) any Tax imposed under FATCA. If the
Borrower or Designated Agent shall be required by law to deduct or withhold any
Taxes from or in respect of any sum payable hereunder or under any Note or any
other documents to be delivered hereunder to any Lender or the Designated Agent,
(i) to the extent the Tax is not an Excluded Tax, the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.12) such Lender or the Designated Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower or Designated Agent, as applicable, shall make such
deductions or withholdings and (iii) the Borrower or Designated Agent, as
applicable shall pay the full amount deducted or withheld to the relevant
taxation authority or other authority in accordance with applicable law.

(b)        In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other similar excise or property taxes, charges or
similar levies that arise from any payment made hereunder or under the Notes or
any other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder other than any
Taxes or other amounts imposed with respect to an assignment (“Other Taxes”).

(c)        The Borrower shall indemnify each Lender and the Designated Agent for
and hold it harmless against the full amount of Taxes (other than Excluded
Taxes) or Other Taxes (including, without limitation, taxes of any kind imposed
or asserted by any jurisdiction on amounts payable under this Section 2.12)
imposed on or paid by such Lender or the Designated Agent (as the case may be)
as a result of payments hereunder and any reasonable expenses arising therefrom
or with respect thereto. This indemnification shall be made within 30 days from
the date such Lender or the Designated Agent (as the case may be) provides to
the Borrower a certificate as to the amount of such payment or liability.

(d)        Within 30 days after the date of any payment of Taxes by the Borrower
to a governmental authority pursuant to this Section 2.12, the Borrower shall
furnish to the Designated Agent, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing such payment to the extent
such a receipt is issued therefor, or other written proof of payment thereof
that is reasonably satisfactory to the Designated Agent. In the case of any
payment hereunder or under the Notes or any other documents to be delivered
hereunder by or on behalf of the Borrower through an account or branch outside
the United States or by or on behalf of the Borrower by a payor that is not a
United States person, if the Borrower determines that no Taxes are payable in
respect thereof, the Borrower shall furnish, or shall cause such payor to
furnish, to the Designated Agent, at such address, an opinion of counsel
acceptable to the Designated Agent stating that such payment is exempt from
Taxes. For purposes of this subsection (d) and subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

(e)        (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder or under the Notes shall
deliver to the Borrower and the Designated Agent, at the time or times
reasonably requested by the Borrower or the Designated Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Designated Agent as will permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Designated Agent,

 

36



--------------------------------------------------------------------------------

shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Designated Agent as will enable the
Borrower or the Designated Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, each Lender organized under the laws
of a jurisdiction outside the United States, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
on the date of the Assignment and Assumption pursuant to which it becomes a
Lender in the case of each other Lender, and from time to time thereafter as
reasonably requested in writing by the Borrower or the Designated Agent (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Designated Agent and the Borrower with two original Internal Revenue
Service Forms W-8BEN, W-8BEN-E, W-8IMY or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes. Any Lender
claiming the benefits of the exemption of the portfolio interest under Section
871(h) or 881(c) of the Internal Revenue Code shall provide each of the
Designated Agent and the Borrower, in addition to the Forms W-8BEN or W-8BEN-E
provided pursuant to the preceding sentence, a certificate, in form and
substance reasonably satisfactory to the Borrower, to the effect that such
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10% shareholder” within the meaning of Sections
881(c)(3)(B) or 871(h)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” related to the Borrower within the meaning of Section 881(c
)(3)(C) of the Internal Revenue Code. If the form provided by a Lender at the
time such Lender first becomes a party to this Agreement indicates a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered an Excluded Tax unless and until such Lender provides
the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate shall be considered an Excluded Tax;
provided, however, that, if at the date of the Assignment and Assumption
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States federal withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States federal withholding tax, if any, applicable
with respect to the Lender assignee on such date.

(ii)        If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Designated Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Designated Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Designated Agent as may be necessary for the Borrower and
the Designated Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (ii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii)       Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Internal Revenue Code), on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
on the date of the Assignment and Assumption pursuant to which it becomes a
Lender in the case of each other Lender, and from time to time thereafter as
reasonably requested in writing by the Borrower or the Designated Agent (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Designated Agent and the Borrower with two original Internal Revenue
Service Forms W-9, or

 

37



--------------------------------------------------------------------------------

any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from United States federal backup
withholding tax.

(iv)      Each Lender agrees that if any form or certification previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Designated Agent in writing of its legal inability to do so.

(f)        Any Lender claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its legal and
regulatory restrictions) to change the jurisdiction of its Eurocurrency Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

(g)        Any Lender making a claim for compensation under this Section 2.12
may be required to assign all of its rights and obligations hereunder upon a
request by the Borrower in accordance with Section 2.17.

(h)        In the event a Lender is entitled, on the effective date of an
Assignment and Assumption, to the benefits of a payment pursuant to this
Section 2.12, an assignee of such Lender shall be entitled to the same benefits
of payment (in addition to any future benefits of payment that may arise with
respect to such assignee) that would have been available to such Lender had such
Lender not entered into the related Assignment and Assumption with such assignee
and then only to the extent the relevant amounts are incurred by such assignee.

(i)        If any Lender or Designated Agent (for purposes of this paragraph
(j), an “indemnified party”) determines, in its sole discretion (such discretion
to be exercised in good faith), that it has received a refund of any Taxes as to
which it has been indemnified pursuant to this Section 2.12 (including by the
payment of additional amounts pursuant to this Section 2.12), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (j) (plus any penalties, interest or other charges imposed by the
relevant governmental authority) in the event that such indemnified party is
required to repay such refund to such governmental authority. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.

(j)        Each Lender shall severally indemnify the Designated Agent, within 30
days after demand therefor, for (i) any Taxes attributable to any payment by the
Borrower under any Loan Document to such Lender (but only to the extent that the
Borrower has not already indemnified the Designated Agent for such Indemnified
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.07 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Designated Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
governmental authority.

Section 2.13      Sharing of Payments, Etc.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Advances or other obligations
hereunder resulting in such Lender receiving payment of a proportion of

 

38



--------------------------------------------------------------------------------

the aggregate amount of its Advances and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Designated Agent
of such fact, and (b) purchase (for cash at face value) participations in the
Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them; provided that:

(i)        if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

(ii)      the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Section 2.14      Evidence of Debt.  (a)  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Designated Agent) to the effect that a Note
is required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, the Borrower shall promptly execute and deliver to such
Lender a Note payable to such Lender, or its registered assigns, in a principal
amount up to the Commitment of such Lender.

(b)        The Register maintained by the Designated Agent pursuant to Section
9.07(c) shall include (i) the date and amount of each Borrowing made hereunder,
the Class of Advances comprising such Borrowing and the Interest Period
applicable thereto, (ii) the terms of each Assignment and Assumption delivered
to and accepted by it, (iii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iv) the amount of any sum received by the Designated Agent from the
Borrower hereunder and each Lender’s share thereof.

(c)        Entries made in good faith by the Designated Agent in the Register
pursuant to subsection (b) above shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Designated Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

 

39



--------------------------------------------------------------------------------

Section 2.15      Use of Proceeds.  The Borrower will use the proceeds of the
Advances in compliance with Section 5.02(f).

Section 2.16      Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)        such Defaulting Lender will not be entitled to any fees accruing
during such period pursuant to Section 2.03; and

(b)        the Commitments and Advances of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.01); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of each Lender affected thereby.

Section 2.17      Replacement of Lenders.  If any Lender requests compensation
under Section 2.09, any Lender gives notice under Section 2.10, the Borrower is
required to pay any Taxes or additional amounts to any Lender or any
governmental authority for the account of any Lender pursuant to Section 2.12,
any Lender is a Defaulting Lender, or if, in connection with any proposed
amendment, change, waiver, discharge or termination of any of the provisions of
this Agreement or any other Loan Document as contemplated by Section 9.01, the
consent of the Required Lenders is obtained but the consent of any other Lender
whose consent is required is not obtained, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Designated Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 9.07), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.09 or Section 2.12) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations and consent to such proposed amendment, change, waiver,
discharge or termination (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(a)        the Borrower shall have paid to the Designated Agent the assignment
fee (if any) specified in Section 9.07;

(b)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(d)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 2.09 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)        such assignment does not conflict with applicable law.

 

40



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

Section 3.01      Conditions Precedent to Effective Date.  The Effective Date
shall occur on and as of the first date on which the following conditions
precedent have been satisfied (with the Designated Agent acting reasonably in
assessing whether the conditions precedent are satisfactory) (or waived in
accordance with Section 9.01):

(a)        The Designated Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and the other Loan
Documents signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Designated Agent (which may include .pdf or facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

(b)        All fees then due and payable by the Reporting Group to the
Designated Agent, the Arrangers and the Lenders under the Loan Documents or
pursuant to the Fee and Syndication Letter, any fee or similar letters relating
to the Loan Documents shall be paid (or arrangements satisfactory to the to the
Designated Agent and the Arrangers shall have been made with respect thereto).

(c)        The Designated Agent shall have received on or before the Effective
Date, each dated on or about such date:

(i)        Certified copies of (A) the articles or certificate of incorporation,
certificate of formation or other organizational document and all amendments
thereto of each Loan Party, certified as of a recent date by the Secretary of
State (or comparable authority) of its jurisdiction of organization or formation
including a certification that the same has not been amended since the date of
such certification, (B) the bylaws, operating agreement or similar governing
document of each Loan Party, as then in effect and as in effect at all times
from the date on which the resolutions referred to in clause (C) below were
adopted to and including the date of such certificate and (C) the resolutions or
similar authorizing documentation of the governing bodies of each Loan Party
authorizing the Transactions and such Person to enter into and perform its
obligations under the Loan Documents to which it is a party;

(ii)        A good standing certificate or similar certificate dated a date
reasonably close to the Effective Date from the jurisdiction of organization or
formation of each Loan Party, but only where such concept is applicable;

(iii)        A certificate of a Responsible Officer of each Loan Party
certifying the names and true signatures of the Responsible Officers of such
Loan Party authorized to execute and deliver this Agreement and the other
documents to be delivered by it hereunder; and

 

41



--------------------------------------------------------------------------------

(iv)        A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for
the Loan Parties, in form and substance reasonably satisfactory to the
Designated Agent.

(d)        The Designated Agent shall have received a copy, certified by the
Borrower, of a draft of the Press Release or Offer Press Announcement (as
applicable, depending upon whether it is proposed to effect the Target
Acquisition by way of a Scheme or Takeover Offer) in the form in which it is
proposed to be issued, in each case, in form and substance reasonably
satisfactory to the Arrangers; provided, that the draft provided to the
Arrangers as of the date hereof and prior to the occurrence of the Effective
Date is satisfactory.

(e)        The Designated Agent shall have received, at least 3 Business Days
prior to the Effective Date, so long as requested no less than 10 Business Days
prior to the Effective Date, all documentation and other written information
requested by each Initial Lender required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case relating to the Loan Parties.

The Designated Agent shall notify the Borrower and the Lenders of the Effective
Date in writing promptly upon such conditions precedent being satisfied (or
waived in accordance with Section 9.01), and such notice shall be conclusive and
binding.

Section 3.02      Conditions Precedent to Closing Date.  Subject to
Section 3.04, the obligation of each Lender to make an Advance is subject to the
receipt or satisfaction (or waiver in accordance with Section 9.01), as
applicable, of the following conditions:

(a)        The Effective Date shall have occurred.

(b)        If the Target Acquisition is effected by way of a Scheme, the
Designated Agent shall have received:

(i)        a certificate of the Borrower signed by a Responsible Officer
certifying:

(A)        the date on which the Scheme Circular was posted to the shareholders
of the Target;

(B)        the date on which the Court has sanctioned the Scheme and that the
Court Order has been duly delivered to the Registrar;

(C)        as to the satisfaction of each condition set forth in clauses (d) and
(e) (to the extent relating to the Scheme) below; and

(D)        the copy of the document specified in paragraph (ii) below and
delivered to the Designated Agent pursuant to paragraph (ii) below is correct
and complete and has not been amended or superseded following the date of
delivery and on or prior to the Closing Date; and

(ii)        a copy of the Scheme Circular which is consistent in all material
respects with the terms and conditions in the Press Release and the Scheme
Resolutions, in each case, except to the extent changes thereto are not
prohibited by the Loan Documents.

 

42



--------------------------------------------------------------------------------

(c)        If the Target Acquisition is effected by way of a Takeover Offer, the
Designated Agent shall have received:

(i)        a certificate of the Borrower signed by a Responsible Officer
certifying:

(A)        the date on which the Takeover Offer Document was posted to the
shareholders of the Target;

(B)        as to the satisfaction of each condition set forth in clauses (d) and
(e) (to the extent relating to the Takeover Offer) below;

(C)        the copy of the document specified in paragraph (ii) below and
delivered to the Designated Agent pursuant to paragraph (ii) below is correct
and complete and has not been amended or superseded following the date of
delivery and on or prior to the Closing Date; and

(D)        that the Takeover Offer has been declared unconditional in all
respects without any material amendment, modification or waiver of the
conditions to the Takeover Offer or of the Acceptance Condition except to the
extent not prohibited by the Loan Documents.

(ii)      a copy of the Takeover Offer Document which is consistent in all
material respects with the terms and conditions in the Offer Press Announcement,
except to the extent changes thereto have been required pursuant to the City
Code or required by the Panel or are not prohibited under the Loan Documents.

(d)        On the date of the applicable Borrowing request and on the proposed
date of such Borrowing (i) no Certain Funds Default shall be continuing or would
result from the proposed Borrowing and (ii) all the Certain Funds
Representations shall be true or, if a Certain Funds Representation does not
already include a materiality concept, true in all material respects.

(e)        Where the Target Acquisition is to be implemented by way of a Scheme,
the Target Acquisition shall have been, or substantially concurrently with the
occurrence of the Closing Date shall be, consummated in all material respects in
accordance with the terms and conditions of the Scheme Documents (it being
understood that substantially concurrently shall include the payment for Scheme
Shares being made) or, where the Target Acquisition is to be implemented by way
of a Takeover Offer, the Takeover Offer shall have become wholly unconditional
in accordance with the terms of the Offer Document, in each case, without giving
effect to (and there shall not have been) any modifications, amendments,
consents, requests or waivers by the Parent Guarantor, the Borrower or any
Acquisition Co (if any) except to the extent permitted pursuant to Section
5.01(k).

(f)        The Designated Agent shall have received the Closing Date Officer’s
Certificate.

(g)        The Designated Agent shall have received a Borrowing Request in
accordance with Section 2.02.

 

43



--------------------------------------------------------------------------------

(h)        All fees then due and payable by the Reporting Group to the
Designated Agent, the Arrangers and the Lenders under the Loan Documents or
pursuant to the Fee and Syndication Letter shall be paid.

(i)        It shall not be illegal for any Lender to lend and there is no
injunction, restraining order or equivalent prohibiting any Lender from lending
its portion of the Advances or restricting the application of the proceeds
thereof; provided, that such Lender has used commercially reasonable efforts to
make the Advance through an Affiliate of such Lender not subject to such legal
restriction; provided further, that the occurrence of such event in relation to
one Lender shall not relieve any other Lender of its obligations hereunder.

The Designated Agent shall notify the Borrower and the Lenders of the Closing
Date as soon as practicable upon its occurrence, and such notice shall be
conclusive and binding.

Section 3.03      Conditions to Advances after the Closing Date.   The
obligation of each Lender to make an Advance on any date after the Closing Date
and during the Availability Period is subject to the satisfaction (or waiver in
accordance with Section 9.01) of the following conditions:

(a)        Each of the Effective Date and the Closing Date shall have occurred.

(b)        The Designated Agent shall have received a Notice of Borrowing in
accordance with Section 2.02.

(c)        On the date of the applicable Borrowing request and on the proposed
date of such Borrowing (i) no Certain Funds Default shall be continuing or would
result from the proposed Borrowing and (ii) all the Certain Funds
Representations shall be true or, if a Certain Funds Representation does not
already include a materiality concept, true in all material respects.

(d)        All fees then due and payable by the Reporting Group to the
Designated Agent, the Arrangers and the Lenders under the Loan Documents or
pursuant to the Fee and Syndication Letter, any fee or similar letters relating
to the Loan Documents shall be paid.

(e)        It is not illegal for any Lender to lend and there is no injunction,
restraining order or equivalent prohibiting any Lender from lending its portion
of the Advances or restricting the application of the proceeds thereof.

Section 3.04      Actions by Lenders During the Certain Funds Period.  During
the Certain Funds Period and notwithstanding (i) any provision to the contrary
in the Loan Documents or (ii) that any condition set out in Sections 3.01, 3.02
or (after the Closing Date) 3.03 may subsequently be determined to not have been
satisfied (other than Section 3.02(g)) or any representation given was incorrect
in any material respect, none of the Lenders nor the Designated Agent shall,
unless (x) a Certain Funds Default has occurred and is continuing or would
result from a proposed borrowing, (y) a Certain Funds Representation remains
incorrect or, if a Certain Funds Representation does not include a materiality
concept, incorrect in any material respect or (z) it is illegal for any such
Lender to lend and/or there is an injunction, restraining order or equivalent
prohibiting any such Lender from lending its portion of the Advances or
restricting the application of the proceeds thereof, be entitled to:

(a)        cancel any of its Commitments (subject to any Commitment reductions
made pursuant to Section 2.04);

 

44



--------------------------------------------------------------------------------

(b)        rescind, terminate or cancel the Loan Documents or the Commitments
(subject to any Commitment reductions made pursuant to Section 2.04) or exercise
any similar right or remedy or make or enforce any claim under the Loan
Documents it may have to the extent to do so would prevent or limit (A) the
making of an Advance for Certain Funds Purposes or (B) the application of
amounts standing to the credit of an Escrow Account for Certain Funds Purposes;

(c)        refuse to participate in the making of an Advance for Certain Funds
Purposes unless the conditions set forth in Section 3.01, 3.02 or (after the
Closing Date) 3.03, as applicable, have not been satisfied;

(d)        exercise any right of set-off or counterclaim in respect of an
Advance to the extent to do so would prevent or limit (A) the making of an
Advance for Certain Funds Purposes or (B) the application of amounts standing to
the credit of an Escrow Account for Certain Funds Purposes; or

(e)        cancel, accelerate or cause repayment or prepayment of any amounts
owing under any Loan Document to the extent to do so would prevent or limit
(A) the making of an Advance for Certain Funds Purposes or (B) the application
of amounts standing to the credit of an Escrow Account for Certain Funds
Purposes;

provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders and the
Designated Agent notwithstanding that they may not have been used or been
available for use during the Certain Funds Period.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01      Representations and Warranties of the Loan Parties.   Each
Loan Party represents and warrants on the Effective Date and on the date of the
making of each Advance (it being understood the conditions to the Effective Date
are solely those set out in Section 3.01 and the conditions to each Advance are
solely those set out in Sections 3.02 and 3.03, as applicable) as follows:

(a)        Such Loan Party (i) is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
(ii) is duly qualified and is in good standing as a foreign corporation in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to so qualify or be licensed, and (iii) has all
requisite corporate power and authority to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted, except, in the case of (ii) and (iii), to the extent that such
failure would not have a Material Adverse Effect.

(b)        The execution, delivery and performance by each Loan Party of this
Agreement and the Borrowing of Advances are within such Loan Party’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
(i) contravene such Loan Party’s Constitutive Documents, (ii) violate any
material applicable law or contractual restriction binding on or affecting any
Loan Party, any of its Subsidiaries or any of their properties or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of any Loan Party or any of its Subsidiaries.

 

45



--------------------------------------------------------------------------------

(c)        All authorizations or approvals and other actions by, and all notices
to and filings with, any governmental authority or regulatory body or any other
third party that are required to be obtained or made by the Loan Parties for
(i) the due execution, delivery, recordation, filing or performance by any Loan
Party of this Agreement, or for the consummation of the Transactions or (ii) the
exercise by the Designated Agent or any Lender of its rights under this
Agreement have been duly obtained, taken, given or made and are in full force
and effect, except (A) with respect to the Panel, as directed by the Panel
pursuant to the requirements of the City Code and (B) as contemplated by the
Scheme Documents or (as the case may be) the Takeover Offer Documents.

(d)        This Agreement has been duly executed and delivered by each Loan
Party party hereto. This Agreement is the legal, valid and binding obligation of
each Loan Party party hereto, enforceable against such Loan Party in accordance
with its terms.

(e)        The Consolidated statement of financial position of the Parent
Guarantor as at June 30, 2016, and the related Consolidated statement of
financial performance and statement of cash flow of the Parent Guarantor for the
fiscal year then ended, accompanied by an opinion of Ernst & Young, independent
public accountants, copies of which have been furnished to the Designated Agent,
fairly present the Consolidated financial condition of the Parent Guarantor as
at such date and the Consolidated results of the operations of the Parent
Guarantor for the period ended on such date, all in accordance with generally
accepted accounting principles applied on a consistent basis. Except as
disclosed in any filings by the Borrower or the Parent Guarantor with the
Securities and Exchange Commission prior to the date hereof, since June 30,
2016, there has been no Material Adverse Change.

(f)        Neither the Information Memorandum nor any information provided or
communicated by any Loan Party in connection with the syndication of the
Commitments (and, prior to the Closing Date, with respect to information
regarding the Target or Target Group, to the Borrower’s knowledge) contained
when made any untrue statement of a material fact or, when taken together with
the public filings of the Parent Guarantor, omitted to state a material fact
necessary to make the statements made therein not misleading when made; provided
that, with respect to forecasts or projected financial information, if any, each
applicable Loan Party represents only that such information was prepared in good
faith based upon assumptions believed by it to be reasonable at the time made
and at the time so furnished (it being understood that (i) such forecasts and
projections are as to future events and are not to be viewed as facts, (ii) such
forecasts and projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties,
(iii) no assurance can be given by such Loan Party that any particular forecasts
or projections will be realized and (iv) actual results during the period or
periods covered by any such forecasts and projections may differ significantly
from the projected results and such differences may be material. No
representation or warranty of any Loan Party contained in any of the Loan
Documents or in any other document, certificate or written statement furnished
to the Designated Agent or any of the Lenders by any of the Loan Parties
pursuant to or in connection with any of the Loan Documents has been incorrect
in any material respect when made.

(g)        Except as described in any filings by the Borrower or the Parent
Guarantor with the Securities and Exchange Commission prior to the Effective
Date, there is no action, suit, investigation known to the Borrower, litigation
or proceeding affecting any Loan Party or any of their Subsidiaries, including
any Environmental Action, pending or, to the best knowledge of each Loan Party,
threatened before any court, governmental agency or arbitrator

 

46



--------------------------------------------------------------------------------

that would be reasonably likely to be adversely determined and if so to have a
Material Adverse Effect.

(h)        (i) No Loan Party is engaged in the business of extending credit for
the purpose of purchasing or carrying Margin Stock, and (ii) no proceeds of any
Advance will be used (x) to purchase or carry any Margin Stock or (y) to extend
credit to others for the purpose of purchasing or carrying any Margin Stock, in
each case in violation of Regulation U.

(i)        Following application of the proceeds of each Advance, not more than
25 percent of the value of the assets (either of any Loan Party or of the
Reporting Group on a Consolidated basis) subject to the provisions of Section
5.02(a) or subject to any restriction contained in any agreement or instrument
between any Loan Party and any Lender or any Affiliate of any Lender relating to
Debt and within the scope of Section 6.01(e) will be Margin Stock.

(j)        No Loan Party is an “investment company,” or “controlled” by an
“investment company,” as such terms are defined in the U.S. Investment Company
Act of 1940, as amended.

(k)        The Obligations of each Loan Party under this Agreement constitute
unconditional general obligations of such Loan Party ranking at least pari passu
with all other Senior Debt of such Loan Party, other than any Senior Debt
secured by Permitted Liens.

(l)        The entry into and performance by the Parent Guarantor of its
obligations under this Agreement is for its commercial benefit and is in its
commercial interests.

(m)        

(i)        The Parent Guarantor has implemented and maintains in effect policies
and procedures designed to ensure compliance by the Parent Guarantor, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Parent Guarantor, its
Subsidiaries and, to the knowledge of the Parent Guarantor, their respective
officers, employees, directors and, solely to the extent acting in any capacity
in connection with or benefiting from the credit facility established hereby,
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.

(ii)       None of (x) the Parent Guarantor or any Subsidiary, or (y) to the
knowledge of the Parent Guarantor, any of their respective directors, officers,
employees or agents that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.

(iii)      The Loan Parties and the Acquisition Co (if any) will not
(x) directly transfer to a Person or (y) directly authorize any receiving agent
or other Person acting on its behalf to use, in each case, the proceeds of the
Advances in a manner that would violate applicable Anti-Corruption Laws or
applicable Sanctions.

(n)      The Borrower has delivered to the Designated Agent a complete and
correct copy of the Scheme Documents (if and when issued) or, as the case may
be, the Offer Documents (if and when issued), including all schedules and
exhibits thereto. The release of the Offer Press Announcement and the posting of
the Takeover Offer Documents if a Takeover Offer

 

47



--------------------------------------------------------------------------------

is pursued has been or will be, prior to their release or posting (as the case
may be) duly authorized by the Borrower. Each of the material obligations of the
Borrower under the Takeover Offer Documents is or will be, when entered into and
delivered, the legal, valid and binding obligation of the Borrower, enforceable
against such Persons in accordance with its terms in each case, except as may be
limited by (i) bankruptcy, insolvency, examination or other similar laws
affecting the rights and remedies of creditors generally and (ii) general
principles of equity.

(o)        The Press Release and the Scheme Circular (in each case if and when
issued) when taken as a whole: (i) except for the information that relates to
the Target or the Target Group, do not (or will not if and when issued) contain
(to the best of its knowledge and belief (having taken all reasonable care to
ensure that such is the case)) any statements which are not in accordance with
the material facts, or where appropriate, do not omit anything likely to affect
the import of such information and (ii) contain all the material terms of the
Scheme.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

Section 5.01      Affirmative Covenants.  So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, each Loan Party will
(or in the case of clause (k) below, cause any Acquisition Co):

(a)        Compliance with Laws, Etc.   (i)   Comply, and cause each of its
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws, except to the extent that the failure to so comply would not
be reasonably likely to have a Material Adverse Effect, and (ii) maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Loan Party, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

(b)        Payment of Taxes, Etc.   Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent or
overdue, (i) all taxes imposed upon it or upon its property and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon its property, except to
the extent that, in respect of clauses (i) and (ii), the failure to pay and
discharge such taxes and claims would not be reasonably likely to have a
Material Adverse Effect; provided, however, that neither any Loan Party nor any
of its Subsidiaries shall be required to pay or discharge any such tax or lawful
claim that is being contested in good faith and by proper proceedings and as to
which appropriate reserves are being maintained, but only so long as such
contest could not subject any Lender to (A) any criminal penalty or liability or
(B) any material civil penalty or liability for which such Lender is not
indemnified under Section 9.04.

(c)        Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is
consistent with prudent business practice for the industries in which such Loan
Party or such Subsidiary operates; provided, however, that the Borrower and its
Subsidiaries may self-insure to the extent consistent with prudent business
practice.

(d)        Preservation of Corporate Existence, Etc.    Preserve and maintain
its corporate existence, rights (per statute and its corporate Constitutive
Documents) and franchises; provided, however, that each Loan Party may
consummate any merger or consolidation permitted

 

48



--------------------------------------------------------------------------------

under Section 5.02(c); and provided further that no Loan Party shall be required
to preserve any right or franchise if the board of directors of such Loan Party
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of such Loan Party and that the loss thereof is not
disadvantageous in any material respect to such Loan Party.

(e)        Visitation Rights.  During normal business hours (and so long as no
Event of Default has occurred and is continuing, upon ten (10) days prior notice
and only once a year), permit the Designated Agent or any of the Lenders or any
agents or representatives thereof coordinated through the Designated Agent, to
examine the records and books of account of, and visit during normal business
hours the properties of, such Loan Party and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of such Loan Party and any of its
Subsidiaries with any of their officers or directors and (so long as
representatives of the Borrower are present) with their independent certified
public accountants.

(f)        Keeping of Books.  Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary in accordance with generally accepted accounting
principles and laws applicable to such Person in effect from time to time.

(g)        Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its material
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except to the
extent that the failure to do so would not be reasonably likely to have a
Material Adverse Effect.

(h)        Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all material transactions otherwise permitted under
this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to such Loan Party or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate, other than (i) transactions between or among Parent Guarantor and/or
between or among the members of the Reporting Group or any Persons that become a
member of the Reporting Group as a result of such transaction, (ii) Permitted
Film Financings, (iii) any arrangements with officers, directors,
representatives or other employees of Parent Guarantor and its Subsidiaries
relating specifically to employment, (iv) loans to employees of any member of
the Reporting Group, (v) the payment of dividends, (vi) transactions entered
into prior to the date hereof or contemplated by any agreement entered into
prior to the date hereof, (vii) Investments in (x) an Affiliate in consideration
for the issuance of ordinary shares or other equity capital (other than
Redeemable Preferred Stock) and (y) in a joint venture that is an Affiliate of
which the Parent Guarantor or any of its Subsidiaries is an equity holder in
consideration for the issuance of a note or other loan instrument, (viii) the
Transactions (and any agreement entered into in furtherance of the Transactions,
including, without limitation, any cooperation agreement) and (ix) transactions
with any of their Affiliates conducted in the ordinary course of business of
such Loan Party or Subsidiary except to the extent that such transaction is in
connection with (A) the creation, incurrence, assumption or existence of any
Lien or Debt, (B) any merger or consolidation or (C) the prepayment, redemption,
purchase, defeasement or other satisfaction of any Debt; provided, however,
that, notwithstanding the foregoing, transactions entered into by any member of
the Reporting Group with any Affiliate thereof (a “Subject Affiliate”), which
transactions are entered into by other shareholders or partners of such Subject
Affiliate that are not otherwise themselves Affiliates of such member and on the
same terms and for the same consideration (taking into account their relative
percentage ownership of such Subject Affiliate)

 

49



--------------------------------------------------------------------------------

as such member of the Reporting Group shall be deemed to have been entered into
on an arm’s-length basis

(i)         Reporting Requirements.  Furnish to the Designated Agent:

(i)        Default Notice.  As soon as possible and in any event within five
days after a Responsible Officer becomes aware of a Default that is continuing
on the date of such statement, a statement of the chief financial officer,
executive vice president, finance or Group General Counsel of the Parent
Guarantor setting forth details of such Default and the action that the
Reporting Group has taken and proposes to take with respect thereto.

(ii)       Quarterly Financials.   As soon as available and in any event within
45 days after the end of each of the first three quarters of each fiscal year, a
Consolidated statement of financial position of the Parent Guarantor as of the
end of such quarter and Consolidated statement of financial performance and
statement of cash flow of the Parent Guarantor for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter, setting
forth in comparative form, in the case of the statement of financial position,
the figures for the preceding fiscal year end from the audited statement of
financial position for such fiscal year and, in the case of the statement of
financial performance and statement of cash flow, the corresponding figures for
the corresponding fiscal period in the preceding fiscal year, all in reasonable
detail consistent with the Parent Guarantor’s public filings and duly certified
(subject to year-end audit adjustments) by the chief financial officer or
executive vice president, finance, of the Parent Guarantor as having been
prepared in accordance with generally accepted accounting principles, together
with a Compliance Certificate.

(iii)      Annual Financials.  As soon as available and in any event within 90
days after the end of each fiscal year (i) a copy of the annual report for such
year for the Parent Guarantor, including therein a Consolidated statement of
financial position of the Parent Guarantor as of the end of such fiscal year and
Consolidated statement of financial performance and statement of cash flow of
the Parent Guarantor for such fiscal year, in each case accompanied by an
unqualified (except to the extent any qualification stated therein relates
solely to the effect of any change in generally accepted accounting principles
applicable to the Parent Guarantor) opinion of Ernst & Young LLP or other
independent public accountants of recognized standing acceptable to the Required
Lenders, and (ii) a Compliance Certificate.

(iv)      Litigation.   Promptly and in any event within 10 days after a
Responsible Officer becomes aware of the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, (i) affecting any Loan Party or any of its Subsidiaries
that could be reasonably likely to be adversely determined and if so to have a
Material Adverse Effect or (ii) that challenge the transactions contemplated by
this Agreement (including, without limitation, the rights of any Borrower to
borrow hereunder, the use of the proceeds of any Borrowing hereunder or the
performance by any Loan Party of its Obligations hereunder) or that base any
claim against any Loan Party on such transactions.

(v)      Securities Reports.  Promptly and in any event within 15 days after the
sending or filing thereof, copies of all material regular, periodic and special

 

50



--------------------------------------------------------------------------------

reports, and all registration statements, that any member of the Reporting Group
files with the Securities and Exchange Commission or any governmental authority
that may be substituted therefor, or with any national securities exchange.

(vi)      KYC Information.  From time to time upon reasonable request,
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case relating to the Loan Parties.

(vii)     Other Information.   Such other information respecting the business,
operations, financial condition, properties or prospects of each member of the
Reporting Group as any Lender may, through the Designated Agent, from time to
time reasonably request.

The Parent Guarantor shall be deemed to have delivered the financial statements
and other information referred to in subclauses (ii), (iii) and (v) of this
Section 5.01(i), when (A) such filings with the Securities and Exchange
Commission, financials or other information have been posted on the Internet
website of the SEC (http://www.sec.gov) or on the Parent Guarantor’s own
internet website as previously identified to the Designated Agent and Lenders
and (B) with respect to the financial statements referred to in subclauses
(ii) and (iii) of this Section 5.01(i), the Parent Guarantor has notified the
Designated Agent by electronic mail of such posting (it being understood that if
the Parent Guarantor’s own internet website includes an option to subscribe to a
free service alerting subscribers by electronic mail of new filings with the
Securities and Exchange Commission, such notice shall be deemed to have been
provided). If the Designated Agent or a Lender requests such filings, financial
statements or other information to be delivered to it in hard copies, the Parent
Guarantor shall furnish to the Designated Agent or such Lender, as applicable,
such statements accordingly, provided that no such request shall affect that
such filings, financial statements or other information have been deemed to have
been delivered in accordance with the terms of the immediately preceding
sentence.

(j)        Subsidiary Guarantors.  (i)  Except in the case of a guarantee of
Public Senior Debt of a Foreign Subsidiary by a Foreign Subsidiary, promptly
cause to become a guarantor of the Guaranteed Obligations by execution of a
guaranty in form and substance reasonably satisfactory to the Designated Agent
(each, a “Subsidiary Guaranty”) any Subsidiary that is required to be a
guarantor of any Public Senior Debt (a “Subsidiary Guarantor”). Upon the
execution and delivery by a Subsidiary Guarantor of a Subsidiary Guaranty, such
Subsidiary Guarantor shall be deemed to be a Loan Party hereunder, and each
reference in this Agreement to a “Loan Party” shall also mean and be a reference
to such Subsidiary Guarantor, for so long as such Subsidiary Guaranty is in
effect.

(ii)      In the case of each Subsidiary Guarantor that enters into a Subsidiary
Guaranty in accordance with clause (i) above, the Borrower shall ensure that
(x) before the execution of any Subsidiary Guaranty, the Designated Agent
receives the items referred to in Section 3.01(c) in respect of such Subsidiary
Guarantor and its Subsidiary Guaranty, and a certificate of a Responsible
Officer of the Borrower with respect to the representations and warranties in
Section 4.01; and (y) all laws in connection with the execution, validity and
enforceability of a Subsidiary Guaranty have been complied with.

 

51



--------------------------------------------------------------------------------

(k)         The Scheme and Related Matters.

(i)        Issue a Press Release or, as the case may be, an Offer Press
Announcement (in the form delivered to the Designated Agent pursuant to Section
3.01(d), subject to such amendments as are not Materially Adverse Amendments or
have been approved by the Arrangers in writing acting reasonably (such approval
not to be unreasonably withheld, delayed or conditioned)) within 2 Business Days
of the Effective Date (such issued document, the “Original Press Release” or
“Original Offer Press Announcement”, as applicable).

(ii)       Ensure that a Scheme Circular or (if the Target Acquisition is
effected by way of a Takeover Offer) a Takeover Offer Document is issued and
dispatched as soon as is reasonably practicable and in any event within 28 days
(or such longer period as may be agreed with the Panel) after the issuance of
the Press Release or Offer Press Announcement, as applicable (or, if there are
pre-conditions attached to the Scheme or the Takeover Offer, within 28 days (or
such longer period as may be agreed with the Panel) after the satisfaction of
such pre-conditions), unless, during that period, the Parent Guarantor, the
Borrower or any Acquisition Co has elected to convert the Target Acquisition
from a Scheme to a Takeover Offer, or vice versa (in which case the Scheme
Circular or Takeover Offer Document, as applicable, shall be issued and
dispatched as soon as is reasonably practicable and in any event within 28 days
(or such longer period as may be agreed with the Panel) after the issuance of
the Press Release or Offer Press Announcement, as applicable) (or, if there are
pre-conditions attached to the Scheme or the Takeover Offer, within 28 days (or
such longer period as may be agreed with the Panel) after the satisfaction of
such pre-conditions).

(iii)      Comply in all material respects with the City Code (subject to any
waivers or dispensations granted by the Panel) in relation to any Takeover Offer
or Scheme.

(iv)      Except as consented to by the Arrangers in writing (such consent not
to be unreasonably withheld, delayed or conditioned) and save to the extent that
following the issue of a Press Release or an Offer Press Announcement the Parent
Guarantor, the Borrower or any Acquisition Co elects to proceed with the Target
Acquisition by way of Takeover Offer or Scheme respectively, ensure that (i) if
the Target Acquisition is effected by way of a Scheme, the Scheme Circular
corresponds in all material respects to the terms and conditions of the Scheme
as contained in the Press Release to which it relates or (ii) if the Target
Acquisition is effected by way of a Takeover Offer, the Takeover Offer Document
corresponds in all material respects to the terms and conditions of the Takeover
Offer as contained in the corresponding Offer Press Announcement, subject in the
case of a Scheme to any variation required by the Court and in either such case
to any variations which are not Materially Adverse Amendments.

(v)        Ensure that the Scheme Documents or, if the Target Acquisition is
effected by way of a Takeover Offer, the Offer Documents contain all the
material terms and conditions of the Scheme or Takeover Offer, as applicable
and, in the case of a Takeover Offer, ensure that the conditions to the Takeover
Offer include an Acceptance Condition set at a level at not less than the
Minimum Acceptance Condition.

(vi)       Except as consented to by the Arrangers in writing (such consent not
to be unreasonably withheld, delayed or conditioned), not amend, treat as
satisfied or

 

52



--------------------------------------------------------------------------------

waive (i) any term or condition of the Scheme Documents or the Takeover Offer
Documents (other than the Acceptance Condition), as applicable, other than any
such amendment, treatment or waiver which is not a Materially Adverse Amendment,
and except as required by the City Code or required by the Panel, other
competent regulatory body or by a court of competent jurisdiction, or (ii) if
the Target Acquisition is proceeding as a Takeover Offer, the Acceptance
Condition if the effect of such amendment, treatment or waiver would be that the
Acceptance Condition would be capable of being satisfied at a level less than
the Minimum Acceptance Condition.

(vii)      Not take any action, and procure that none of its Affiliates nor any
person acting in concert with it (within the meaning of the City Code) takes any
action, which would require the Parent Guarantor to make a mandatory offer for
the Target Shares in accordance with Rule 9 of the City Code or which would
require a change to be made to the terms of the Scheme or the Takeover Offer (as
the case may be) pursuant to Rule 6 or Rule 11 of the City Code which change, if
made voluntarily, would be a Materially Adverse Amendment.

(viii)     Provide the Designated Agent with copies of each Offer Document and
such information as it may reasonably request regarding, in the case of a
Takeover Offer, the current level of acceptances subject to any confidentiality,
legal, regulatory or other restrictions relating to the supply of such
information.

(ix)       Promptly deliver to the Designated Agent the receiving agent
certificate issued under Rule 10 of the City Code (where the Target Acquisition
is being pursued pursuant to a Takeover Offer), any written agreement between
the Parent Guarantor, the Borrower or any Acquisition Co and the Target to the
extent material to the interests of the Lenders (as reasonably determined by the
Parent Guarantor) in relation to the consummation of the Target Acquisition (in
each case, upon such documents or agreements being entered into by the Parent
Guarantor, the Borrower or any Acquisition Co), and all other material
announcements and documents published by the Parent Guarantor, the Borrower or
any Acquisition Co or delivered by the Parent Guarantor, the Borrower or any
Acquisition Co to the Panel pursuant to the Takeover Offer or Scheme (other than
the cash confirmation) and all legally binding agreements entered into by the
Parent Guarantor, the Borrower or any Acquisition Co in connection with a
Takeover Offer or Scheme, in each case to the extent the Parent Guarantor,
acting reasonably, anticipates they will be material to the interests of the
Lenders in connection with the Transactions, except to the extent it is
prohibited by legal (including contractual) or regulatory obligations from doing
so.

(x)         In the event that a Scheme is switched to a Takeover Offer or vice
versa (which the Parent Guarantor, the Borrower or any Acquisition Co shall be
entitled to do on multiple occasions provided that it complies with the terms of
this Agreement), (i) within the applicable time periods provided in the
definition of “Mandatory Cancellation Event”, procure that the Offer Press
Announcement or Press Release, as the case may be, is issued, and (ii) except as
consented to by the Arrangers in writing (such consent not to be unreasonably
withheld, delayed or conditioned), ensure that (A) where the Target Acquisition
is then proceeding by way of a Takeover Offer, the terms and conditions
contained in the Offer Document include an Acceptance Condition which is not
capable of being satisfied at a level less than the Minimum Acceptance Condition
and (B) the conditions to be satisfied in connection with the Target Acquisition
and contained in the Offer Documents or the Scheme Documents (whichever is

 

53



--------------------------------------------------------------------------------

applicable) are otherwise consistent in all material respects with those
contained in the Offer Documents or Scheme Documents (whichever applied to the
immediately preceding manner in which it was proposed that the Target
Acquisition would be effected) (to the extent applicable for the legal form of a
Takeover Offer or Scheme, as the case may be), in each case other than (i) in
the case of clause (B), any changes which are not Materially Adverse Amendments
or are required to reflect the change in legal form to a Takeover Offer or
Scheme or (ii) changes that could have been made to the Scheme or a Takeover
Offer in accordance with the relevant provisions of this Agreement or which
reflect the requirements of the terms of this Agreement and the manner in which
the Target Acquisition may be effected, including without limitation, Section
3.02(e). After having launched a Takeover Offer, the Parent Guarantor, the
Borrower or any Acquisition Co shall also be entitled to effect the Target
Acquisition by way of an alternative takeover offer (an “Alternative Offer”),
which may replace or run alongside the original Takeover Offer (the “Original
Offer”). The Parent Guarantor, the Borrower or any Acquisition Co shall ensure
that (A) the terms and conditions of any Alternative Offer shall include the
Acceptance Condition and (B) the conditions to be satisfied in connection with
any Alternative Offer are otherwise consistent with those applicable to the
Original Offer, in each case other than changes that could have been made to the
Original Offer in accordance with the relevant provisions of this Agreement or
which reflect the requirements of the terms of this Agreement and the manner in
which the Target Acquisition may be effected, including without limitation,
Section 3.02(e). Where an Alternative Offer is in effect, the provisions of this
Agreement which apply to a Takeover Offer shall also apply to an Alternative
Offer.

(xi)       In the case of a Takeover Offer, (i) not declare the Takeover Offer
unconditional as to acceptances until the Minimum Acceptance Condition has been
satisfied and (ii) promptly upon the Parent Guarantor, the Borrower or any
Acquisition Co acquiring Target Shares which represent not less than 90% in
nominal value of the Target Shares to which the Takeover Offer relates, ensure
that notices under Section 979 of the Companies Act 2006 in respect of Target
Shares that the Parent Guarantor, the Borrower or any Acquisition Co has not yet
agreed to directly or indirectly acquire are issued.

(xii)      Subject always to the Companies Act 2006 and any applicable listing
rules, in the case of a Scheme, within 25 Business Days of the Scheme Effective
Date, and in relation to a Takeover Offer, within 60 days after the later of
(i) the Closing Date and (ii) the date upon which the Parent Guarantor, the
Borrower or any Acquisition Co owns and/or has agreed to own or acquire and has
received valid acceptances (which have not been withdrawn or cancelled) of
Target Shares (excluding any shares held in treasury) in respect of, which, when
aggregated with all other Target Shares owned by the Parent Guarantor, the
Borrower or any Acquisition Co, represent not less than 75% of all Target Shares
(excluding any shares held in treasury), procure that such action as is
necessary is taken to procure that the Target Shares are removed from the
Official List and that trading in the Target Shares on the Main Market of the
London Stock Exchange is cancelled and as soon as reasonably practicable
thereafter, procure that the Target is re-registered as a private limited
company.

(xiii)     In the case of a Scheme, upon the occurrence of the Scheme Effective
Date the Parent Guarantor shall beneficially own (directly or indirectly) 100%
of the Target Shares.

 

54



--------------------------------------------------------------------------------

(xiv)     Not make any public announcement or public statement (other than in
the relevant Scheme Documents and/or Takeover Offer Documents) concerning this
Agreement or the Lenders in connection with the financing of the Target
Acquisition without the prior consent of the Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned) unless required to do so by the
City Code, the Panel, other competent regulatory body or by a court of competent
jurisdiction.

Section 5.02      Negative Covenants.  So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, no Loan Party will:

(a)        Liens, Etc.  Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:

(i)        Liens existing on the date hereof (“Existing Liens”), and Liens
replacing, extending or renewing any such Existing Liens upon or in the same
property theretofore subject to such Existing Lien or the replacement, extension
or renewal (without increase in the amount or change in any direct or contingent
obligor) of the Debt secured by such Existing Lien;

(ii)       Permitted Liens;

(iii)      Liens securing Debt and other Obligations that are not otherwise
permitted to be secured pursuant to this Section 5.02(a) and Attributable Debt,
provided that the value of the aggregate assets of the Reporting Group
encumbered by all such Liens shall not exceed 10% of the Consolidated Tangible
Assets of the Reporting Group;

(iv)      Liens on the assets of Film Special Purpose Vehicles securing Debt
incurred for the purpose of effecting Permitted Film Financings;

(v)       Liens created in favor of (x) a producer or supplier of Content or
(y) any other Person in connection with the financing of the production,
distribution, acquisition, marketing, licensing, syndication, publication,
transmission and/or other exploitation of Content, in each case above on or with
respect to distribution revenues and/or distribution rights which arise from or
are attributable to such Content;

(vi)       Liens under construction, performance and similar bonding
arrangements entered into in the ordinary course of business;

(vii)      Liens on property purchased after the date of this Agreement provided
that (A) any such Lien (x) is created solely for the purpose of securing Debt
incurred to finance the cost (including the cost of construction) of the item of
property subject thereto and such Lien is created prior to, at the time of, or
within 270 days after the later of, the acquisition, the completion of
construction or the commencement of the full operation of such property, or for
the purpose of securing Debt incurred to refinance any Debt previously so
secured or (y) existed on such property at the time of its acquisition (other
than Liens created in contemplation of such acquisition that were not incurred
to finance the acquisition of such property), (B) the principal amount of Debt
secured by any Lien described in clause (A)(x) above does not exceed 100% of
such cost

 

55



--------------------------------------------------------------------------------

and (C) such Lien does not extend to or cover any other property other than such
item or property and any improvements on such item;

(viii)    in the case of a Person becoming a member of the Reporting Group after
the date of this Agreement, any Lien with respect to the assets of such Person
at the time it became a member of the Reporting Group, provided that such Lien
is not created in contemplation of, or in connection with, such Person becoming
a member of the Reporting Group;

(ix)       Liens on accounts receivable in connection with any financing that
would not cause the Reporting Group to be in violation of Section 5.03

(x)        Liens created by Loan Parties in favor of other Loan Parties or Liens
created by members of the Reporting Group that are not Loan Parties in favor of
other members of the Reporting Group;

(xi)       Liens arising in connection with repurchase agreements, reverse
purchase agreements and other similar agreements for the purchase, sale or loan
of securities, in each case in the ordinary course of business; provided that no
such Lien shall extend to or cover any property or assets other than the
securities subject thereto;

(xii)      Liens attaching to deposits in connection with any letter of intent,
purchase agreement or similar agreement in connection with acquisitions;

(xiii)     any interest or title of a lessor or lessee under any lease (other
than capital leases) entered in the ordinary course of business and covering
only the asset so leased, to the extent that the same would constitute a Lien;
and

(xiv)     any extensions, renewals or replacements of any of the Liens referred
to in the foregoing clauses (iv), (vii) and (viii); provided that such
extensions, renewals or replacements are limited to all or part of the property
securing the original Lien or any replacement of such property.

(b)        Mergers, Etc.  Merge into or consolidate with any Person or permit
any Person to merge into it, or permit any of its Subsidiaries to do so, except
that (i) the Borrower and the Parent Guarantor may merge or consolidate with or
into any other Person so long as (A) the Borrower or the Parent Guarantor, as
applicable, shall be the surviving corporation or (B) the entity into which the
Borrower or the Parent Guarantor, as applicable is merged or consolidated,
immediately prior to such merger or consolidation has no material assets or
liabilities and immediately after such merger of consolidation shall
(x) directly or indirectly own substantially all of the assets of the Borrower
or the Parent Guarantor, as applicable immediately preceding such merger or
consolidation and (y) duly assume all of the Borrower’s or the Parent
Guarantor’s, as applicable, obligations hereunder in form and substance
satisfactory to the Designated Agent and (ii) any Subsidiary may be merged or
consolidated with or into any other Subsidiary or with the Borrower or the
Parent Guarantor or any other Person in connection with the consummation of an
acquisition or disposition permitted under this Agreement; provided, however,
that, in each case, no Default shall have occurred and be continuing at the time
of such proposed transaction or would result therefrom.

(c)        Accounting Changes.  Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as permitted

 

56



--------------------------------------------------------------------------------

or required by (i) the generally accepted accounting principles applicable in
the jurisdiction in which such Person is organized on the date of this Agreement
or (ii) as required by law.

(d)        Change in Nature of Business.  Change, or permit any of its
Subsidiaries to change, in any material respect the nature of the business of
the Reporting Group taken as a whole as carried on at the date hereof (except
for engaging in any business that is incidental or related thereto, or any
business or activity that is reasonably similar or complementary thereto or a
reasonable extension, development or extension thereof or ancillary thereto).

(e)        Subsidiary Debt.     Permit any of its Subsidiaries (other than the
Borrower) to create or suffer to exist, any Debt other than:

(i)        Debt existing on the Effective Date and disclosed to the Lenders
prior to the date hereof (the “Existing Debt”), and any Debt extending the
maturity of, or refunding, renewing or refinancing, in whole or in part, the
Existing Debt, provided that the principal amount of such Existing Debt shall
not be increased above the principal amount thereof outstanding immediately
prior to such extension, refunding, renewal or refinancing (other than by an
amount equal to the premium thereon plus other reasonable amounts paid, and fees
and expenses incurred in connection with such extension, refunding, renewal or
refinancing), and the direct and contingent obligors therefor shall not be
increased, as a result of or in connection with such extension, refunding,
renewal or refinancing;

(ii)       Debt of any Person that becomes a Subsidiary after the date hereof,
and extensions, refundings, renewals and refinancings of any such Debt that do
not increase the outstanding principal amount thereof (other than by an amount
equal to the premium thereon plus other reasonable amounts paid, fees and
expenses incurred in connection with such extension, refunding, renewal or
refinancing); provided that such Debt exists at the time such Person becomes a
Subsidiary of such Loan Party and is not created in contemplation of or in
connection with such Person becoming a Subsidiary of such Loan Party;

(iii)      Debt secured by Liens of the type described in and to the extent
permitted by Section 5.02(a)(iv) through (ix);

(iv)      Debt in an aggregate outstanding principal amount at any time not
exceeding US$2,000,000,000 (or, if the Existing Credit Agreement remains in
effect on the Closing Date, (x) if the corresponding amount in the Existing
Credit Agreement has not been amended on or prior to the Closing Date,
US$1,250,000,000 and (y) if the corresponding amount in the Existing Credit
Agreement has been increased on or prior to the Closing Date, such increased
amount, but not to exceed US$2,000,000,000);

(v)       other Debt (whether secured or unsecured) to the extent the aggregate
principal amount of such Debt together with Debt secured by Liens permitted
under Section 5.02(a)(iii) does not exceed an amount equal to the greater of
(x) US$1,250,000,000 (or, if the Existing Credit Agreement remains in effect on
the Closing Date, (x) if the corresponding amount in the Existing Credit
Agreement has not been amended on or prior to the Closing Date, US$1,000,000,000
and (y) if the corresponding amount in the Existing Credit Agreement has been
increased on or prior to the Closing Date, such increased amount, but not to
exceed 1,250,000,000) and (y) 10% of Consolidated Tangible Assets of the
Reporting Group;

 

57



--------------------------------------------------------------------------------

(vi)        Debt of any Subsidiary to the Parent Guarantor, the Borrower or any
other Subsidiary; and

(vii)      endorsements of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.

Notwithstanding anything contrary set forth above, if any Indebtedness is
denominated in a foreign currency, no fluctuation in currency values shall
result in a breach of this Section 5.02(e).

(f)         Use of Proceeds.

(i)        Request any Borrowing or use, or permit any of its Subsidiaries or
its or their respective directors, officers, employees and agents to use, the
proceeds of any Borrowing (A) in violation of any Anti-Corruption Laws
applicable to the Parent Guarantor and its Subsidiaries, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, or (C) in any
manner that would result in the violation of any Sanctions applicable to the
Parent Guarantor and its Subsidiaries.

(ii)      The proceeds of each of the Advances (A) will be used solely, directly
or indirectly, for the Certain Funds Purposes provided that if any portion of an
Advance would result in a payment being made to a holder of Target Shares in
violation of any Anti-Corruption Laws or applicable Sanctions, such portion
shall be paid to the receiving agent to be held in accordance with its standard
procedures pending authorisation (if any) to make such payment to the relevant
holder of Target Shares by the relevant authority or removal of such holder from
being subject to applicable Sanctions and (B) shall be applied within 15 days of
the making of each such Advance; provided that any Advance borrowed after such
time as the Parent Guarantor, the Borrower or any Acquisition Co has acquired
Target Shares which represent at least 90% in nominal value of the Target Shares
to which a Takeover Offer relates that is intended to be used as described in
clause (b)(ii) of the definition of “Certain Funds Purposes” shall be applied as
soon as is reasonably practicable and (if longer than 15 days after the making
of such Advance) shall be held in escrow on terms reasonably satisfactory to the
Designated Agent pending such application.

Section 5.03      Financial Covenant.  So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Parent Guarantor
will maintain a ratio (the “Operating Income Leverage Ratio”) determined on the
last day of each fiscal quarter of the Parent Guarantor for the Rolling Period
then ended of (i) the aggregate principal amount, without duplication, of
(A) Consolidated Debt of the Parent Guarantor described in clauses (a), (c) and
(e) of the definition of Debt, plus (B) Excess Guaranty Debt plus (C) preference
shares that constitute debt under GAAP to (ii) Consolidated Adjusted Operating
Income of the Parent Guarantor for such Rolling Period of not more than 5.0 to
1.0 (or, if the Existing Credit Agreement remains in effect on the Closing Date,
(x) if the corresponding ratio in the Existing Credit Agreement has not been
amended on or prior to the Closing Date, 4.5 to 1.0 and (y) if the corresponding
ratio in the Existing Credit Agreement has been increased on or prior to the
Closing Date, such increased amount, but not to exceed 5.0 to 1.0); provided,
that if the Existing Credit Agreement includes one or more reductions in such
ratio, this Section 5.03 shall automatically include each such reduction.

 

58



--------------------------------------------------------------------------------

For purposes of calculating the aggregate principal amount of Consolidated Debt
of the Parent Guarantor on any such date, (A) there shall be excluded from such
calculation any amount in respect of Investment Preferred Stock, Permitted Film
Financings and Negative Pickup Arrangements and Capitalized Lease Obligations
incurred in connection with the leasing of satellite transponders and (B) the
currency exchange rate used for such calculation shall be the rate used in the
annual or quarterly statement of financial position for such date; provided,
however, that, if the Parent Guarantor determines that an average exchange rate
is a more accurate reflection of the value of such currency over such Rolling
Period, the currency exchange rate used may be, at the option of the Parent
Guarantor, the currency exchange rate used for the income statements of the
Parent Guarantor for such fiscal quarter.

Notwithstanding anything to the contrary in this Agreement, until the Target has
become a Subsidiary of the Borrower, any Debt incurred by the Borrower the
proceeds of which are to be used to finance the Target Acquisition shall be
disregarded for purposes of determining compliance with this Section 5.03 to the
extent that, and so long as, such Debt is either held in escrow on customary
terms or are held by the Borrower in an account at the Designated Agent or a
Lender as unrestricted cash or Cash Equivalents; provided, that if (i) the
Existing Credit Agreement remains in effect on the Closing Date and (ii) the
Section 5.03 of the Existing Credit Agreement is not amended on or prior to the
Closing Date to match this this Section 5.03 (other than this proviso), this
Section 5.03 shall on the Closing Date be automatically amended without the
further action by any party hereto to match Section 5.03 of the Existing Credit
Agreement (as may be amended, refinanced or replaced) as in effect on the
Closing Date.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01      Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)        any Loan Party shall fail to pay (i) any principal of any Advance
when the same becomes due and payable or (ii) any amount of interest on any
Advance or any other payment under this Agreement within five (5) days after the
same becomes due and payable; or

(b)        any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with this Agreement shall prove to have been
incorrect in any material respect when made; or

(c)        any member of the Reporting Group shall fail to perform or observe
any term, covenant or agreement contained in Section 5.01 (d), (h) or (i)(i),
Section 5.02 or Section 5.03; or

(d)        any member of the Reporting Group shall fail to perform any other
term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
the date on which written notice thereof shall have been given to the Parent
Guarantor by the Designated Agent or any Lender; or

(e)        any member or members of the Reporting Group shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt that is outstanding in a Dollar Equivalent principal amount equal to or
greater than US$400,000,000 (or, if the Existing Credit Agreement remains in
effect on the Closing Date, (x) if the corresponding amount in the Existing
Credit Agreement has not been amended on or prior to the Closing Date,
US$250,000,000 and (y) if the corresponding amount in the Existing Credit
Agreement has been

 

59



--------------------------------------------------------------------------------

increased on or prior to the Closing Date, such increased amount, but not to
exceed US$400,000,000) (but excluding Debt outstanding under this Agreement) of
such member or members, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; it being understood and agreed that notwithstanding the
foregoing, the delivery of a notice of prepayment by one or more lenders under
the existing Debt of the Target or the Target Group as a result of the
occurrence of the Transactions will not result in an Event of Default under this
clause (e), provided that this clause (e) will apply to the extent there is a
failure to make any such prepayment when the same becomes due and payable; or

(f)        (i) any Loan Party or any Acquisition Co (if any) shall not pay its
debts generally as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or (ii) any proceeding shall be instituted by or against
any Loan Party or any Acquisition Co (if any) seeking (otherwise than for the
purpose of a solvent amalgamation or reconstruction) to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
receiver and manager, trustee, administrator, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it) that is
being diligently contested by it in good faith, either such proceeding shall
remain undismissed or unstayed for a period of 60 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, receiver and manager,
trustee, administrator, custodian or other similar official for, it or any
substantial part of its property) shall occur; or (iii) any Loan Party or any
Acquisition Co (if any) shall take any corporate action to authorize or any
shareholder resolution shall be taken to effect any of the actions set forth
above in this subsection (f); or (iv) any event analogous to or having a
substantially similar effect to any of the events specified in this
subsection (f), other than any solvent reorganization, shall occur under the
laws of any applicable jurisdiction with respect to any Loan Party or any
Acquisition Co (if any); or

(g)        any judgments or orders shall be rendered against any member or
members of the Reporting Group for the payment of money in a Dollar Equivalent
amount in excess of US$400,000,000 (or, if the Existing Credit Agreement remains
in effect on the Closing Date, (x) if the corresponding amount in the Existing
Credit Agreement has not been amended on or prior to the Closing Date,
US$250,000,000 and (y) if the corresponding amount in the Existing Credit
Agreement has been increased on or prior to the Closing Date, such increased
amount, but not to exceed US$400,000,000) in the aggregate and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 60 consecutive days
during which a stay of enforcement of any such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and so long as (A) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the respective Loan Party and a financially sound and reputable insurer
covering full payment of such unsatisfied amount and (B) such insurer has

 

60



--------------------------------------------------------------------------------

been notified, and has not disputed the claim made for payment, of the amount of
such judgment or order; or

(h)       this Agreement shall for any reason cease to be valid and binding on
or enforceable against any Loan Party in any material respect, or any such Loan
Party shall so state in writing; or

(i)        a Change of Control shall occur; or

(j)        any Loan Party or any of its ERISA Affiliates shall incur, or shall
be reasonably likely to incur, liability that would be reasonably likely to have
a Material Adverse Effect as a result of one or more of the following: (i) the
occurrence of any ERISA Event; (ii) the partial or complete withdrawal of any
Loan Party or any of its ERISA Affiliates from a Multiemployer Plan; or
(iii) the termination of a Multiemployer Plan;

then, subject to Section 3.04 and in any such event, the Designated Agent
(i) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the obligation of each Lender to make Advances
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, by notice to
the Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under the Federal Bankruptcy Code, (A) the
obligation of each Lender to make Advances shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.

Notwithstanding anything in this Agreement to the contrary, for a period
commencing on the Closing Date and ending on the date falling 120 days after the
Closing Date (the “Clean-Up Date”), notwithstanding any other provision of any
Loan Document, any breach of covenants, misrepresentation or other default which
arises with respect to the Target Group only will be deemed not to be a breach
of representation or warranty, a breach of covenant or an Event of Default, as
the case may be, if:

(i)       it is capable of remedy and reasonable steps are being taken to remedy
it;

(ii)      the circumstances giving rise to it have not knowingly been procured
by or approved by the Parent Guarantor or the Borrower; and

(iii)     it is not reasonably likely to have a Material Adverse Effect.

If the relevant circumstances are continuing on or after the Clean-Up Date,
there shall be a breach of representation or warranty, breach of covenant or
Event of Default, as the case may be, notwithstanding the above.

 

61



--------------------------------------------------------------------------------

ARTICLE VII

GUARANTY

Section 7.01      Guaranty.  The Parent Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Designated Agent or any Lender in enforcing any rights under this
Guaranty or any other Loan Document. Without limiting the generality of the
foregoing, the Parent Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by the Borrower
to the Designated Agent or any Lender under or in respect of the Loan Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving the
Borrower.

Section 7.02      Guaranty Absolute.     The Parent Guarantor guarantees that
the Guaranteed Obligations will be paid strictly in accordance with the terms of
the Loan Documents, regardless of any law, regulation or order now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of the
Designated Agent or any Lender with respect thereto. The Obligations of the
Parent Guarantor under or in respect of this Guaranty are independent of the
Guaranteed Obligations or any other Obligations of the Borrower under or in
respect of the Loan Documents, and a separate action or actions may be brought
and prosecuted against the Parent Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower or whether
the Borrower is joined in any such action or actions. The liability of the
Parent Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and the Parent Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to,
any or all of the following:

(a)        any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

(b)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of the Borrower under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower or any of its
Subsidiaries or otherwise;

(c)        any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d)        any manner of application of any collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other Obligations of the Borrower under the Loan Documents or any other
assets of the Borrower or any of its Subsidiaries;

 

62



--------------------------------------------------------------------------------

(e)        any change, restructuring or termination of the corporate structure
or existence of the Borrower or any of its Subsidiaries;

(f)        any failure of the Designated Agent or any Lender to disclose to the
Parent Guarantor any information relating to the business, condition (financial
or otherwise), operations, performance, properties or prospects of the Borrower
now or hereafter known to the Designated Agent or such Lender (the Parent
Guarantor waiving any duty on the part of the Designated Agent and the Lenders
to disclose such information);

(g)        the failure of any other Person to execute or deliver any other
guaranty or agreement or the release or reduction of liability of any other
guarantor or surety with respect to the Guaranteed Obligations; or

(h)        any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Designated Agent or any Lender that might otherwise constitute a defense
available to, or a discharge of, the Borrower, the Parent Guarantor or any other
guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.

Section 7.03      Waivers and Acknowledgments. (a) The Parent Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Designated Agent or any Lender protect, secure, perfect or insure any Lien or
any property subject thereto or exhaust any right or take any action against the
Borrower or any other Person or any collateral.

(b)        The Parent Guarantor hereby unconditionally and irrevocably waives
any right to revoke this Guaranty and acknowledges that this Guaranty is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.

(c)        The Parent Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Designated Agent or any Lender that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Parent Guarantor or
other rights of the Parent Guarantor to proceed against the Borrower, any other
guarantor or any other Person or any collateral and (ii) any defense based on
any right of set-off or counterclaim against or in respect of the Obligations of
the Parent Guarantor hereunder.

(d)        The Parent Guarantor hereby unconditionally and irrevocably waives
any duty on the part of the Designated Agent or any Lender to disclose to the
Parent Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower or any of its Subsidiaries now or hereafter known by the Designated
Agent or such Lender.

(e)        The Parent Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the

 

63



--------------------------------------------------------------------------------

waivers set forth in Section 7.02 and this Section 7.03 are knowingly made in
contemplation of such benefits.

Section 7.04      Subrogation. The Parent Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Parent Guarantor’s
Obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Designated Agent or any Lender against the Borrower or
any other insider guarantor or any collateral, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower or any other
insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash,
and the Commitments shall have expired or been terminated. If any amount shall
be paid to the Parent Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty and
(b) the final Termination Date, such amount shall be received and held in trust
for the benefit of the Designated Agent and the Lenders, shall be segregated
from other property and funds of the Parent Guarantor and shall forthwith be
paid or delivered to the Designated Agent in the same form as so received (with
any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) the Parent
Guarantor shall make payment to the Designated Agent or any Lender of all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash and (iii) the final Termination Date shall have occurred, the Designated
Agent and the Lenders will, at the Parent Guarantor’s request and expense,
execute and deliver to the Parent Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Parent Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by the Parent Guarantor pursuant to
this Guaranty.

Section 7.05      Subordination. The Parent Guarantor hereby subordinates any
and all debts, liabilities and other obligations owed to the Parent Guarantor by
the Borrower (the “Subordinated Obligations”) to the Guaranteed Obligations to
the extent and in the manner hereinafter set forth in this Section 7.05:

(a)        Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), the Parent Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), however, unless the Required Lenders
otherwise agree, the Parent Guarantor shall not demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.

(b)        Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to the Borrower, the Parent Guarantor agrees that the
Designated Agent and the Lender shall be entitled to receive payment in full in
cash of all Guaranteed Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any

 

64



--------------------------------------------------------------------------------

Bankruptcy Law, whether or not constituting an allowed claim in such proceeding
(“Post-Petition Interest”)) before the Parent Guarantor receives payment of any
Subordinated Obligations.

(c)        Turn-Over.   After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to the Borrower), the Parent Guarantor shall, if the
Designated Agent so requests, collect, enforce and receive payments on account
of the Subordinated Obligations as trustee for the Designated Agent and the
Lenders and deliver such payments to the Designated Agent on account of the
Guaranteed Obligations (including all Post-Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of the Parent Guarantor under the other
provisions of this Guaranty.

(d)        Designated Agent Authorization.  After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to the Borrower), the Designated
Agent is authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of the Parent Guarantor, to collect and enforce, and
to submit claims in respect of, Subordinated Obligations and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post-Petition Interest), and (ii) to require the Parent Guarantor (A) to collect
and enforce, and to submit claims in respect of, Subordinated Obligations and
(B) to pay any amounts received on such obligations to the Designated Agent for
application to the Guaranteed Obligations (including any and all Post-Petition
Interest).

Section 7.06      Continuing Guaranty; Assignments.     This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty and (ii) the final Termination Date,
(b) be binding upon the Parent Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Designated Agent and the
Lenders and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or any portion of its
Commitments, the Advances owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as and to the extent provided in Section 9.07. The Parent Guarantor shall
not have the right to assign its rights hereunder or any interest herein without
the prior written consent of the Lenders.

ARTICLE VIII

THE DESIGNATED AGENT

Each of the Lenders hereby irrevocably appoints the Designated Agent as its
agent and authorizes the Designated Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Designated Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Designated Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Designated Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not the Designated Agent hereunder.

 

65



--------------------------------------------------------------------------------

The Designated Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Designated Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Designated Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Designated Agent is required to exercise
in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.01), and (c) except as expressly set forth herein, the
Designated Agent shall not have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Subsidiaries that is communicated to or obtained by the bank serving as
Designated Agent or any of its Affiliates in any capacity. The Designated Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 9.01) or in the absence of its own gross negligence or willful
misconduct. The Designated Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Designated Agent
by the Borrower or a Lender, and the Designated Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Designated Agent.

The Designated Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Designated Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. The Designated Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

The Designated Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Designated Agent. The Designated Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Designated Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Designated Agent.

The Designated Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Designated Agent gives notice of
its resignation, then the retiring Designated Agent may, on behalf of the
Lenders, appoint a successor Designated Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. With effect from
the date of the Designated Agent’s resignation (1) the retiring Designated Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments owed to the
retiring Designated Agent, all payments, communications and determinations
provided to be made by, to or through the Designated Agent shall

 

66



--------------------------------------------------------------------------------

instead be made by or to each Lender directly, until such time, if any, as the
Required Lenders appoint a successor Designated Agent as provided for above.
Upon the acceptance of its appointment as Designated Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Designated Agent. The fees
payable by the Borrower to a successor Designated Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor Designated Agent. After the Designated Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Designated Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Designated Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Designated Agent, any Arranger or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Advances hereunder. Each
Lender shall, independently and without reliance upon the Designated Agent, any
Arranger or any other Lender and based on such documents and information (which
may contain material, non-public information within the meaning of the United
States securities laws concerning the Borrower and its Affiliates) as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any related agreement
or any document furnished hereunder or thereunder and in deciding whether or to
the extent to which it will continue as a lender or assign or otherwise transfer
its rights, interests and obligations hereunder.

Each Lender hereby acknowledges that none of the Agents (other than the
Designated Agent) has any liability hereunder other than in its capacity as a
Lender.

ARTICLE IX

MISCELLANEOUS

Section 9.01      Amendments, Etc.    No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed (a) by all the Lenders, waive any of the conditions specified
in Section 3.01; and (b) by each Lender directly and adversely affected thereby
do any of the following: (i) increase or extend the Termination Date for the
Commitments of such Lender, (ii) reduce the principal of, or rate of interest
on, the Advances or any fees or other amounts payable hereunder (it being
understood that only the consent of the Required Lenders shall be necessary to
amend the definition of Default Interest or to waive any obligation of the
Borrower to pay Default Interest or interests or fees at the Default Rate),
(iii) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder, (iv) release the
Parent Guarantor from its obligations under Section 7.01, (v) amend or modify
the provisions of this Section 9.01 or the definition of the term “Required
Lenders”, “Required Tranche 1 Lenders” and/or “Required Tranche 2 Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder or (vi) change in any way the
allocation of any reduction in Commitments and/or prepayments of Advances
between (x) the Tranche 1 Commitments and the Tranche 2 Commitments or (y) the
Tranche 1 Advances or Tranche 2 Advances, as applicable, in each case, without
the consent of both the Required Tranche 1 Lenders and the Required Tranche 2
Lenders; and provided, further, that no

 

67



--------------------------------------------------------------------------------

amendment, waiver or consent shall, unless in writing and signed by the
Designated Agent in addition to the Lenders required above to take such action,
affect the rights or duties of the Designated Agent under this Agreement or any
Note. Notwithstanding the foregoing, the Designated Agent and the Borrower may
amend any Loan Document to correct any errors, mistakes, omissions, defects or
inconsistencies, or to effect administrative changes that are not adverse to any
Lender, and such amendment shall become effective without any further consent of
any other party to such Loan Document other than the Designated Agent and the
Borrower.

Notwithstanding the foregoing, in the event that the terms of this Agreement are
required to be modified as specified in the applicable provisions of the Fee and
Syndication Letter, then this Agreement may be amended (to the extent not
adverse to the interests of the Lenders) by the Designated Agent and the
Borrower without the need to obtain the consent of any Lender. In furtherance of
the foregoing, each of the Borrower and the Designated Agent agree that it will
enter into any amendment to this Agreement requested by any Arranger in
compliance with the terms of the Fee and Syndication Letter within five Business
Days of any such request.

Section 9.02      Notices, Etc.  (a)  Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

(i)            if to the Borrower or any other Loan Party, to it at the address
of the Borrower at 1211 Avenue of the Americas, New York, New York 10036,
Attention of Group General Counsel (Facsimile No. 212 852 7732; Telephone
No. 212 852 7161);

(ii)            if to the Designated Agent, to it at the address of the
Designated Agent at 25 Bank Street, Canary Wharf, London, E14 5JP, United
Kingdom, Attention Loans and Agency Group (Facsimile No :+44 (0)207 964 2530);
and

(iii)           if to a Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)            Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Designated Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified the
Designated Agent that it is incapable of receiving notices under such Article by
electronic communication. The Designated Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Designated Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from

 

68



--------------------------------------------------------------------------------

the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c)        Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d)        Platform.

(i)        Each Loan Party agrees that the Designated Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

(ii)        The Platform is provided “as is” and “as available.” The Designated
Agent Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Designated Agent Party in connection with the
Communications or the Platform. In no event shall the Designated Agent or any of
its Related Parties (collectively, the “Designated Agent Parties”) have any
liability to the Borrower or any other Loan Party, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Designated Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Designated Agent or any Lender by means of
electronic communications pursuant to this Section, including through the
Platform.

Section 9.03      No Waiver; Remedies.    No failure on the part of any Lender
or the Designated Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 9.04      Costs and Expenses.   (a)   The Borrower agrees to pay within
30 days after its receipt of a written request therefor, which request shall
provide in reasonable detail the basis for the claim therefor, all reasonable
and documented out-of-pocket costs and expenses of the Designated Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable and documented out-of-pocket fees and expenses of one
primary counsel for the Designated Agent and the Arrangers with respect thereto
and with respect to advising the Designated Agent and the Arrangers as

 

69



--------------------------------------------------------------------------------

to their rights and responsibilities under this Agreement. The Borrower further
agrees to pay within 30 days after its receipt of a written request therefor,
which request shall provide in reasonable detail the basis for the claim
therefor, all reasonable and documented out-of-pocket costs and expenses of the
Designated Agent and the Lenders, if any (including, without limitation,
reasonable and documented out-of-pocket fees and expenses of one primary
counsel), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
and documented out-of-pocket fees and expenses of one primary counsel for the
Designated Agent and the Lenders in connection with the enforcement of rights
under this Section 9.04(a), and, if reasonably necessary, one regulatory counsel
and one local counsel in each relevant jurisdiction for the Designated Agent and
the Lenders taken as a whole, and, solely in the case of a conflict of interest,
as reasonably determined by the Designated Agent or applicable Lenders (based
upon the advice of counsel to the Designated Agent or such Lenders), as the case
may be, one additional counsel for the affected parties taken as a whole.

(b)        The Borrower agrees to indemnify and hold harmless the Designated
Agent, the Arrangers and each Lender and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable and
documented out-of-pocket fees and expenses of one primary counsel and, if
reasonably necessary, one regulatory counsel and one local counsel in each
relevant jurisdiction for the Indemnified Parties taken as a whole, and, solely
in the case of a conflict of interest, as reasonably determined by the affected
Indemnified Party (based upon the advice of counsel to such Indemnified Party),
one additional counsel for the affected parties taken as a whole) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) this Agreement, the other Loan Documents,
the Fee and Syndication Letter, any of the transactions contemplated herein or
the actual or proposed use of the proceeds of the Advances or (ii) the actual or
alleged presence of Hazardous Materials on any property of the Borrower or any
of its Subsidiaries, except to the extent that such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from (x) the bad faith, gross negligence
or willful misconduct of such Indemnified Party or any of its controlling or
controlled Affiliates, directors, officers or employees, (y) a material breach
by such Indemnified Party or any of its controlling or controlled Affiliates,
directors, officers or employees of its obligations under the Loan Documents or
(z) a claim, litigation, investigation or proceeding by one Indemnified Party
against another Indemnified Party and not resulting from an act or omission of
the Borrower, any other Loan Party or any of their Affiliates (other than any
such claim, litigation, investigation or proceeding brought against an Agent
solely in its capacity as such or in fulfillment of its role as such). Promptly
after receipt by an Indemnified Party of notice of the commencement of any
action or proceeding involving a claim referred to in this subsection (b) above,
such Indemnified Party shall, if a claim in respect thereof is to be made
against Borrower under this subsection (b), promptly give notice to Borrower of
the commencement of such action or proceeding; provided, however, that the
failure of such Indemnified Party to give notice provided in this subsection
(b) shall not (i) relieve Borrower of its Obligations under this subsection (b),
unless and to the extent that such failure results in the forfeiture of rights
or defenses and Borrower incurs an increased Obligation to such Indemnified
Party under this subsection (b) on account of such failure, and (ii) in any
event relieve Borrower from any liability with respect to such Indemnified Party
which Borrower may have otherwise on account of this Agreement. The Borrower
shall not be liable for any settlement of any action or claim effected without
the Borrower’s consent (which consent shall not be unreasonably withheld), and
the Borrower shall not settle or compromise any action or claim affecting any
Indemnified Party without such Indemnified Party’s prior written consent (which
shall not be unreasonably withheld) if the settlement or compromise involves any
performance by, or adverse admission of, such Indemnified Party. In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies,

 

70



--------------------------------------------------------------------------------

such indemnity shall be effective whether or not such investigation, litigation
or proceeding is brought by the Borrower, its directors, equityholders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Designated Agent, any Arranger, any Lender, any of their Affiliates,
or any of their respective directors, officers, employees, attorneys and agents,
on any theory of liability, arising out of or otherwise relating to this
Agreement, the other Loan Documents, any of the transactions contemplated herein
or the actual or proposed use of the proceeds of the Advances. This Section
9.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c)        Upon any payment of any indemnified amount by Borrower to any
Indemnified Party, Borrower shall be subrogated to all rights of such
Indemnified Party to seek reimbursement from any other Person in connection with
such indemnified amount.

(d)        If any payment of principal of any Advance is made by the Borrower to
or for the account of a Lender other than on the last day of the Interest Period
for such Advance, as a result of a payment pursuant to Section 2.07(c), 2.08 or
2.10, acceleration of the maturity of the Notes pursuant to Section 6.01 or for
any other reason, or by an Eligible Assignee to a Lender other than on the last
day of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Borrower pursuant to Section 9.07(a), the Borrower shall, upon
demand by such Lender (with a copy of such demand to the Designated Agent), pay
to the Designated Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

(e)        Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.09, 2.12 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

Section 9.05      Right of Set-off.  Subject to Section 3.04, upon (i) the
occurrence and during the continuance of any Event of Default and (ii) the
making of the request or the granting of the consent specified by Section 6.01
to authorize the Designated Agent to declare the Notes due and payable pursuant
to the provisions of Section 6.01, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Affiliate to or for the credit or the
account of any Loan Party against any and all of the obligations of such Loan
Party now or hereafter existing under this Agreement and the Note held by such
Lender, and to make any such currency exchange as may be necessary to effect
such application, whether or not such Lender shall have made any demand under
this Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the Parent Guarantor after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

Section 9.06      Binding Effect.    This Agreement shall become effective upon
the satisfaction (or waiver in accordance with Section 9.01) of the conditions
set forth in Section 3.01 and,

 

71



--------------------------------------------------------------------------------

thereafter, shall be binding upon and inure to the benefit of the Borrower, the
Parent Guarantor, the Designated Agent and each Lender and their respective
successors and assigns, except that no Loan Party shall have the right to assign
its rights or Obligations hereunder or any interest herein without the prior
written consent of all of the Lenders (and any other attempted assignment or
transfer by any Loan Party shall be null and void).

Section 9.07      Assignments and Participations.  (a)  Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 9.07(b), (ii) by way of participation in accordance with
the provisions of Section 9.07(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.07(f) (and any other
attempted assignment or transfer by any Lender shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Designated Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)        Assignments by Lenders.    Any Lender may, and shall as provided in
Section 2.17, at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Advances at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i)          Minimum Amounts.

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it or in
the case of an assignment to a Lender, no minimum amount need be assigned; and

(B)        in any case not described in Section 9.07(b)(i)(A), the aggregate
amount of the applicable Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Designated Agent
or, if “Trade Date” is specified in the Assignment and Assumption, as of the
Trade Date) shall not be less than £10,000,000, unless each of the Designated
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents.

(ii)         Proportionate Amounts.    Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned.

(iii)        Required Consents.    No consent shall be required for any
assignment except to the extent required by Section 9.07(b)(i) and, in addition:

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed; provided that, during the Certain Funds Period, the
Borrower may withhold such consent in its sole discretion unless a Certain Funds
Default is continuing) shall be required unless (x) an Event of Default under
Section 6.01(a) or (f) (or during the Certain Funds Period, a Certain Funds
Default) has occurred and is continuing at the time of such assignment, (y) such
assignment is to a Lender or after the

 

72



--------------------------------------------------------------------------------

Certain Funds Period, an Affiliate of a Lender or (z) such assignment is
permitted to be made pursuant to the syndication provisions of the Fee and
Syndication Letter, it being understood that any such assignment by an Initial
Lender shall be subject to any restrictions set forth in the Fee and Syndication
Letter; provided that the Borrower shall be deemed to have consented to any such
assignment after the Certain Funds Period unless it shall object thereto by
written notice to the Designated Agent within 10 Business Days after having
received notice thereof; and

(B)        the consent of the Designated Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender or an Affiliate of such Lender with respect to such
Lender.

(iv)       Assignment and Assumption.    The parties to each assignment shall
execute and deliver to the Designated Agent an Assignment and Assumption,
together with a processing and recordation fee of US$3,500; provided that the
Designated Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Designated Agent an Administrative Questionnaire.

(v)         No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)        No Assignment to Natural Persons.  No such assignment shall be made
to a natural Person.

(vii)      Certain Additional Payments.    In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Designated Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the Designated
Agent, the applicable pro rata share of Advances previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Designated Agent and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Advances. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Designated Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning

 

73



--------------------------------------------------------------------------------

Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.09 and 9.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c)        Register.  The Designated Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Designated Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Designated Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Designated
Agent and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.15 with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver of any provision of this Agreement or
any Note, or any consent to any departure by any Loan Party therefrom, to the
extent that such amendment, waiver or consent otherwise requires such Lender’s
affirmative consent pursuant to the provisions of Section 9.01 and then only to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.09, 9.04(d) and 2.12 (subject to the requirements and
limitations therein, including the requirements under Section 2.12 (it being
understood that the documentation required under Section 2.12 shall be delivered
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.09, 2.12 and 2.17 as if it were an assignee under paragraph (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.09 or 2.12, with respect to any participation, than its participating
Lender would have been entitled to receive. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate

 

74



--------------------------------------------------------------------------------

with the Borrower to effectuate the provisions of Section 2.17 with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.05 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations, or is necessary for the Borrower and the
Designated Agent to comply with their obligations under FATCA or other
applicable law. The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Designated Agent (in its capacity as Designated Agent)
shall have no responsibility for maintaining a Participant Register.

(e)        Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Loan Parties furnished to such Lender by or on behalf of the
Loan Parties; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree for the benefit of
the Loan Parties to preserve the confidentiality of any Borrower Information
relating to the Loan Parties received by it from such Lender.

(f)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.08        Confidentiality.    Neither the Designated Agent nor any
Lender may disclose to any Person any confidential, proprietary or non-public
information of the Loan Parties furnished to the Designated Agent or the Lenders
by any Loan Party (such information being referred to collectively herein as the
“Borrower Information”), except that each of the Designated Agent and each of
the Lenders may disclose Borrower Information (i) to its and its affiliates’
employees, officers, directors, partners, counsel, auditors, representatives,
agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such Borrower
Information and instructed to keep such Borrower Information confidential on
terms at least as restrictive as provided herein), (ii) to the extent requested
by any regulatory authority or self-regulatory body, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this Agreement, (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (vi) subject to execution
of a confidentiality and front running letter substantially in the form of
Exhibit D (with only such changes thereto as may be approved by the Designated
Agent and the Borrower), to any assignee or participant or prospective assignee
or participant or to any credit insurance provider, direct, indirect, actual or
prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement,
(vii) to the extent such Borrower Information (A) is or becomes generally
available to the public on a non-confidential basis other than as a result of a
breach of this Section 9.08 by the Designated Agent or such Lender, or (B) is or
becomes available to the Designated

 

75



--------------------------------------------------------------------------------

Agent or such Lender on a non-confidential basis from a source other than the
Loan Parties; provided that such source is not known to the Designated Agent or
Lender, as applicable, to be subject to any confidentiality obligation to any
Loan Party, (viii) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any information relating to Loan Parties and
their Subsidiaries received by it from the Designated Agent or any such Lender),
(ix) to the CUSIP Service Bureau or any similar organization and (x) with the
consent of any Loan Party; provided, that, prior to any disclosure pursuant to
(ii) or (iii) above, the disclosing party agrees that it will notify the
non-disclosing party as soon as practical in the event of any such request for a
disclosure (other than at the request of a banking regulatory authority), unless
such notification shall be prohibited by applicable law or legal process. The
Designated Agent and the Lenders agree that monetary damages would not be a
sufficient remedy for breach of this Section 9.08, and that in addition to all
other remedies available at law or in equity, the Loan Parties shall be entitled
to seek equitable relief, including injunction and specific performance, without
proof of actual damages.

Each of the Designated Agent and the Lenders acknowledges that (a) the Borrower
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information, (c) it will handle such
material non-public information in accordance with applicable laws, including
United States federal and state securities laws, (d) that some or all of the
Borrower Information is or may be price-sensitive information and that the use
of such information may be regulated or prohibited by applicable legislation
including, the Takeover Code, any securities law relating to insider dealing and
market abuse, and accordingly, each of the Designated Agent and the Lenders
shall not use any information for any unlawful purpose and (e) that it is aware
of the terms and requirements of Practice Statement No. 25 (Debt Syndication
During Offer Periods) issued by the Panel.

Section 9.09      Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

Section 9.10      Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or other electronic means shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 9.11      Jurisdiction, Etc.    (a)    Each of the parties hereto
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against any Agent, any Lender, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such federal court. Each Loan Party hereby agrees that
service of process in any such action or proceeding brought in any such New York
State court or in such federal court may be made upon the Borrower at its
address set forth in Section 9.02 and each other Loan Party hereby irrevocably
appoints the Borrower its authorized agent to accept such service of process,
and agrees that the failure of the Borrower to give any notice of any such
service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. Each

 

76



--------------------------------------------------------------------------------

Loan Party hereby further irrevocably consents, subject to applicable law, to
the service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to the Borrower at its address specified pursuant to Section 9.02. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(b)        Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 9.12      Judgment.  (a)  If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

(b)        The obligation of the Borrower and each Loan Party in respect of any
sum due from it in any currency (the “Primary Currency”) to any Lender or the
Designated Agent hereunder shall, notwithstanding any judgment in any other
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Designated Agent (as the case may be), of any sum
adjudged to be so due in such other currency, such Lender or the Designated
Agent (as the case may be) may in accordance with normal banking procedures
purchase the applicable Primary Currency with such other currency; if the amount
of the applicable Primary Currency so purchased is less than such sum due to
such Lender or the Designated Agent (as the case may be) in the applicable
Primary Currency, the Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Designated Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Designated Agent (as the case may be) in the applicable Primary
Currency, such Lender or the Designated Agent (as the case may be) agrees to
remit to the Borrower or such other Loan Party such excess.

Section 9.13      Patriot Act.  Each Lender hereby notifies the Borrower and the
Parent Guarantor that pursuant to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Act.

Section 9.14      Release of Subsidiary Guarantors.  So long as no Event of
Default has occurred and is continuing, a Subsidiary Guarantor shall be released
from its Obligations under its Subsidiary Guaranty and such Subsidiary Guaranty
shall be terminated automatically, without any further action on the part of the
Lenders, immediately prior to the release of such Subsidiary Guarantor as a
guarantor of all Public Senior Debt of which such Subsidiary Guarantor is, or
required to be, a guarantor, provided that, if at any time and for any reason
such Subsidiary Guarantor is deemed to be or otherwise becomes reinstated as a
guarantor under any Public Senior Debt, such Subsidiary shall automatically be
reinstated as a Subsidiary Guarantor under its Subsidiary Guaranty without any
further action on the part of such Subsidiary Guarantor or the Lenders.

 

77



--------------------------------------------------------------------------------

Section 9.15      Indemnification by Lenders.    (a)    Each Lender severally
agrees to indemnify the Designated Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), from and
against such Lender’s pro rata share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Designated Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Designated Agent
under this Agreement (collectively, the “Indemnified Costs”), provided that (i)
no Lender shall be liable for any portion of the Indemnified Costs resulting
from the Designated Agent’s gross negligence or willful misconduct and
(ii) provided that the Indemnified Costs were incurred by or asserted against
the Designated Agent in its capacity as such. Without limitation of the
foregoing, each Lender agrees to reimburse the Designated Agent promptly upon
demand for its pro rata share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by the Designated Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Designated Agent is not reimbursed for such expenses by
the Borrower. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 9.15 applies whether any such
investigation, litigation or proceeding is brought by the Designated Agent, any
Lender or a third party.

(b)        The failure of any Lender to reimburse the Designated Agent promptly
upon demand for its pro rata share of any amount required to be paid by the
Lenders to the Designated Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse the Designated Agent for its pro
rata share of such amount, but no Lender shall be responsible for the failure of
any other Lender to reimburse the Designated Agent for such other Lender’s pro
rata share of such amount. Without prejudice to the survival of any other
agreement of any Lender hereunder, the agreement and obligations of each Lender
contained in this Section 9.15 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

Section 9.16      No Fiduciary Duties.

(a)        Each Loan Party agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
such Loan Party and its Affiliates, on the one hand, and the Agents, the Lenders
and their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agents, the Lenders and or respective Affiliates and no
such duty will be deemed to have arisen in connection with any such transactions
or communications. The Agents, each Lender and their Affiliates may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates.

(b)        Each Loan Party and each Lender acknowledges that each of Goldman,
Sachs & Co., Deutsche Bank AG London Branch and J.P. Morgan Securities LLC has
been retained by the Borrower (or one of its affiliates) as buy-side financial
advisor (in such capacity, each a “Financial Advisor”) in connection with the
Transactions. Each Loan Party and each Lender agrees to such retention, and
further agrees not to assert any claim such Person might allege based on any
actual or potential conflicts of interest that might be asserted to arise or
result from, on the one hand, the engagement of each Financial Advisor and, on
the other hand, such Financial Advisor’s or such Financial Advisor’s respective
Affiliates’ relationships (if any) with such and our affiliates’ respective
relationships with such Loan Party and such Lender as described and referred to
herein. Each Loan Party and each Lender acknowledges (i) the retention of each
such Financial Advisor and (ii) that such relationship does not create any
fiduciary duties or fiduciary responsibilities to such Loan Party or such Lender
on the part of the Arrangers, any Financial Advisor or their respective
affiliates.

 

78



--------------------------------------------------------------------------------

Section 9.17      Waiver of Jury Trial.   Each of the Borrower, the Parent
Guarantor, the Designated Agent and the Lenders hereby irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement or
the Notes or the actions of the Designated Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.

Section 9.18      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

21ST CENTURY FOX AMERICA, INC.,   as Borrower By:  

/s/ Janet Nova

  Title:   EVP and Deputy General Counsel TWENTY-FIRST CENTURY FOX, INC.,   as
Parent Guarantor By:  

/s/ Janet Nova

  Title:   EVP and Deputy Group General Counsel

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

    as a Co-Administrative Agent and an Initial Lender   By:  

/s/ Robert Ehudin

      Name:   Robert Ehudin       Title:   Authorized Signatory   GOLDMAN SACHS
LENDING PARTNERS LLC,   as an Initial Lender   By:  

/s/ Robert Ehudin

      Name:   Robert Ehudin       Title:   Authorized Signatory  

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,   as a Co-Administrative Agent and an
Initial Lender   By:  

/s/ Ming K. Chu

      Name:   Ming K. Chu       Title:   Director     By:  

/s/ Virginia Cosenza

      Name:   Virginia Cosenza       Title:   Vice President  

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED,     as Designated Agent and a Co-Administrative
Agent   By:  

/s/ Belinda Lucas

      Title:   Authorized Signatory  

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., LONDON BRANCH,  

as an Initial Lender

 

By:

 

/s/ Andres Korin

   

Name:

 

Andres Korin

   

Title:

 

Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

 

Name of Initial Lender

 

  

 

Tranche 1 Commitment 

 

  

 

Tranche 2 Commitment

 

 

Goldman Sachs Bank USA

 

  

 

£1,079,724,409.45

 

  

 

£1,125,000,000.00

 

 

 

Goldman Sachs Lending Partners LLC

 

  

 

£1,486,942,257.21

 

  

 

£375,000,000.00

 

 

Deutsche Bank AG Cayman Islands Branch

 

  

 

£2,566,666,666.67

 

  

 

£1,500,000,000.00

 

 

JPMorgan Chase Bank, N.A., London Branch

 

  

 

£2,566,666,666.67

 

  

 

£1,500,000,000.00

 

 

TOTAL:

 

  

 

£7,700,000,000.00

 

  

 

£4,500,000,000.00

 



--------------------------------------------------------------------------------

SCHEDULE II

PRICING GRID

 

 

Pricing 

Level 

 

 

Public Debt

Ratings

 

S&P / Moody’s /
Fitch

 

 

 

Applicable Margin for Advances

 

 

Applicable

Percentage for

Commitments

   

 

Starting on the Closing

Date through 89 days

after Closing Date

 

 

90 days after Closing

Date through 179 days

after Closing Date

 

180 days after Closing

Date through 269 days

after Closing Date

 

270 days after Closing

Date and thereafter

               

 

1

 

 

 

A / A2 / A or above

 

 

 

87.5 bps

 

 

 

112.5 bps

 

 

 

137.5 bps

 

 

 

162.5 bps

 

 

 

8.0 bps

 

             

2

 

 

A- / A3 / A-

 

 

100 bps

 

 

125.0 bps

 

 

150.0 bps

 

 

175.0 bps

 

 

9.0 bps

 

             

3

 

 

BBB+ / Baa1 / BBB+

 

 

112.5 bps

 

 

137.5 bps

 

 

162.5 bps

 

 

187.5 bps

 

 

10.0 bps

 

             

4

 

 

BBB / Baa2 / BBB

 

 

125.0 bps

 

 

150.0 bps

 

 

175.0 bps

 

 

200.0 bps

 

 

12.5 bps

 

             

5

 

 

Lower than Level 4

 

 

150.0 bps

 

 

175.0 bps

 

 

200.0 bps

 

 

225.0 bps

 

 

17.5 bps

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P, Moody’s or Fitch, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower or, if any such rating agency shall have issued more than one such
rating, the lowest such rating issued by such rating agency; provided that any
such rating by Fitch shall not be considered in the determination of the Public
Debt Rating until the date that is six months after the Borrower has provided
irrevocable notice to the Designated Agent to include Fitch ratings in the
determination of the Public Debt Rating. For purposes of the foregoing, (a) if
only one of S&P, Moody’s and, after the inclusion of Fitch in the determination
of the Public Debt Rating, Fitch shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Percentage shall be determined by reference
to the available rating; (b) if none of S&P, Moody’s or Fitch shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if, prior to
inclusion of Fitch ratings in the determination of the Public Debt Rating, the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level below the higher of such levels,
(d) if, after inclusion of Fitch ratings in the determination of the Public Debt
Rating, the ratings established



--------------------------------------------------------------------------------

by S&P, Moody’s and Fitch shall fall within different levels, the Applicable
Margin and the Applicable Percentage shall be based upon the ratings of two of
the agencies unless each agency’s ratings is at a separate level, in which case
the applicable level will be deemed to be the middle level; (e) if any rating
established by S&P, Moody’s or Fitch shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (f) if S&P, Moody’s or Fitch shall change
the basis on which ratings are established, each reference to the Public Debt
Rating announced by S&P, Moody’s or Fitch, as the case may be, shall refer to
the then equivalent rating by S&P, Moody’s or Fitch, as the case may be.

 

  



--------------------------------------------------------------------------------

Final Version

EXHIBIT A - FORM

OF NOTE

[FORM OF]

NOTE

 

£                               Dated:                             , 20    

FOR VALUE RECEIVED, the undersigned, 21ST CENTURY FOX AMERICA, INC., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                         (the “Lender”) for the account of its
Eurocurrency Lending Office on the Termination Date applicable to such Lender
(each as defined in the Credit Agreement referred to below) the principal sum of
£[amount of the Lender’s Commitment in figures] or, if less, the aggregate
principal amount of the Advances made by the Lender to the Borrower pursuant to
the Bridge Credit Agreement dated as of December 15, 2016 among the Borrower,
Twenty-First Century Fox, Inc., the Lender and certain other lenders parties
thereto, Goldman Sachs Bank USA, Deutsche Bank AG Cayman Islands Branch and J.P.
Morgan Europe Limited as co-administrative agents, and J.P. Morgan Europe
Limited as designated agent for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) outstanding on such Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in Sterling to J.P. Morgan Europe
Limited, as Designated Agent, in same day funds at the designated office of the
Designated Agent or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement. Each Advance
owing to the Lender by the Borrower pursuant to the Credit Agreement, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Note.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. The Credit Agreement, among other things, (i) provides
for the making of Advances by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the amount first above
mentioned, the indebtedness of the Borrower resulting from each such Advance
being evidenced by this Note and (ii) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

21ST CENTURY FOX AMERICA, INC.

By                                                          

   Name:

   Title:

 

[Signature Page to Note]



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date    

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

   Unpaid Principal  
Balance     

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                   



--------------------------------------------------------------------------------

EXHIBIT B - FORM OF NOTICE OF

BORROWING

J.P. Morgan Europe Limited, as Designated Agent

  for the Lenders parties

  to the Credit Agreement

  referred to below

  25 Bank Street, Canary Wharf

  London

  E14 5JP

  United Kingdom

[Date]

Attention: Loans and Agency Group

Ladies and Gentlemen:

The undersigned, 21st Century Fox America, Inc., refers to the Bridge Credit
Agreement, dated as of December 15, 2016 (as it may be amended, amended and
restated, extended, refinanced, replaced, supplemented or otherwise modified
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the undersigned, Twenty-First Century Fox,
Inc., certain Lenders party thereto, Goldman Sachs Bank USA, Deutsche Bank AG
Cayman Islands Branch and J.P. Morgan Europe Limited as co-administrative
agents, and J.P. Morgan Europe Limited as designated agent for said Lenders, and
hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:

(i)        The Business Day of the Proposed Borrowing is
                            , 20    .

(ii)       The Class of the Proposed Borrowing is                             .

(iii)      The aggregate amount of the Proposed Borrowing is
£                            .

(iv)      The initial Interest Period for each Advance made as part of the
Proposed Borrowing is          month[s].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A)      no Certain Funds Default is continuing or would result from the
Proposed Borrowing; and

(B)      all the Certain Funds Representations are true or, if a Certain Funds
Representation does not already include a materiality concept, true in all
material respects.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours,

21ST CENTURY FOX AMERICA, INC.

By                                                      

      Name:

      Title:



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Applicable Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended, amended and
restated, extended, refinanced, replaced, supplemented or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Applicable Date inserted by the Designated
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
facility identified below, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

  

Assignor[s]:

  

 

        

 

        

[Assignor [is] [is not] a Defaulting Lender]

2.

  

Assignee[s]:

  

 

     

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

     

 

     

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3.

  

Borrower(s):

  

21st Century Fox America, Inc.

4.

  

Designated Agent:

  

J.P. Morgan Europe Limited, as the Designated Agent under the Credit Agreement

5.

  

Credit Agreement:

  

The Bridge Credit Agreement dated as of December 15, 2016 among 21st Century Fox
America, Inc., as borrower, Twenty-First Century Fox, Inc., as parent guarantor,
the Lenders party thereto, Goldman Sachs Bank USA, Deutsche Bank AG Cayman
Islands Branch and J.P. Morgan Europe Limited as co-administrative agents, and
J.P. Morgan Europe Limited as designated agent

6.

  

Assigned Interest[s]:

        

 

Assignor[s]5     Assignee[s]6   Facility
Assigned7  

Aggregate  

Amount of  

Commitment/  

Advances for all  

Lenders8  

  Amount of
Commitment/
Advances
Assigned8   Percentage
Assigned of
Commitment/
Advances9  

CUSIP

Number

            £   £   %                       £   £   %                       £  
£   %          

 

[7.

  

Trade Date:

  

                                     ]10

  

[Page break]

 

 

5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Fill in the appropriate terminology for the types of commitment under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g., “Tranche 1 Commitment” or “Tranche 2 Commitment”).

8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Applicable Date.

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Applicable Date:                                , 20       [TO BE INSERTED BY
DESIGNATED AGENT AND WHICH SHALL BE THE APPLICABLE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]11

   

[NAME OF ASSIGNOR]

   

By:

       

      Name:

   

      Title:

   

[NAME OF ASSIGNOR]

   

By:

       

      Name:

   

      Title:

   

ASSIGNEE[S]12

   

[NAME OF ASSIGNEE]

   

By:

       

      Name:

   

      Title:

   

[NAME OF ASSIGNEE]

   

By:

       

      Name:

   

      Title:

 

 

 

11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).



--------------------------------------------------------------------------------

[Consented to and]13 Accepted:

J.P. MORGAN EUROPE LIMITED, as

  Designated Agent

By:

 

 

  Title:

[Consented to:]14

21ST CENTURY FOX AMERICA, INC.

By:

 

 

  Title:

 

 

 

 

13 To be added only if the consent of the Designated Agent is required by the
terms of the Credit Agreement.

14 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.          Representations and Warranties.

1.1        Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.        Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
9.07(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 9.07(b)(iii) of the Credit Agreement),
(iii) from and after the Applicable Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(i) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Designated
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is organized under the laws of a jurisdiction outside of the United
States, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Designated Agent, [the][any] Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.          Payments.  From and after the Applicable Date, the Designated Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Applicable
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Designated Agent for periods prior to the Applicable Date or
with respect to the making



--------------------------------------------------------------------------------

of this assignment directly between themselves. Notwithstanding the foregoing,
the Designated Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Applicable Date to [the][the
relevant] Assignee.

3.        General Provisions.   This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT D – FORM OF

CLOSING DATE OFFICER’S CERTIFICATE

[FORM OF] CLOSING DATE OFFICER’S CERTIFICATE

[        ], 2016

Reference is made to that certain Bridge Credit Agreement, dated as of
December 15, 2016 (as it may be amended, amended and restated, extended,
refinanced, replaced, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among the 21st Century Fox America, Inc., a Delaware corporation (the
“Borrower”), Twenty-First Century Fox, Inc., a Delaware corporation (the “Parent
Guarantor”), certain Lenders party thereto, Goldman Sachs Bank USA, Deutsche
Bank AG Cayman Islands Branch and J.P. Morgan Europe Limited as
co-administrative agents, and J.P. Morgan Europe Limited as designated agent for
said Lenders.

[        ], the [        ] of the Borrower15, hereby certifies, solely in
[his][her] capacity as an officer of the Borrower and not individually, that
[he][she] is the duly authorized [        ] of the Borrower and is authorized to
deliver this Closing Date Officer’s Certificate and further certifies that:

1.        There have been no changes since the Effective Date with respect to
the matters previously certified pursuant to Section 3.01(c)(i), (ii) and
(iii) of the Credit Agreement.16

2.        No Certain Funds Default is continuing or would result from the
proposed Borrowing and all the Certain Funds Representations are true or, if a
Certain Funds Representation does not already include a materiality concept,
true in all material respects.

[3].     [(x) The Scheme Circular was posted to the shareholders of the Target
on [●], (y) the Court sanctioned the Scheme on [●] and the Court Order has been
duly delivered to the Registrar and (z) each copy of the documents specified in
Section 3.02(b)(ii) and delivered to the Designated Agent pursuant to Section
3.02(b)(ii) is correct and complete and has not been amended or superseded
following the date of delivery and on or prior to the Closing Date.]17

[4.]     [The Target Acquisition has been, or substantially concurrently with
the occurrence of the Closing Date shall be, consummated in all material
respects in accordance with the terms and conditions of the Scheme Documents (it
being understood that substantially concurrently shall include the payment for
Scheme Shares being made), without giving effect to (and there shall not have
been) any modifications, amendments, consents, requests or waivers by the Parent
Guarantor, the Borrower or any Acquisition Co (if any) except to the extent
permitted pursuant to Section 5.01(k) of the Credit Agreement.]18

 

 

15 To be a Responsible Officer of the Borrower.

16 To the extent this is not true as of the Closing Date, updates to such
certifications shall be provided.

17 To be included in the case of a Scheme.

18 To be included in the case of a Scheme.



--------------------------------------------------------------------------------

[3.]      [(x) The Takeover Offer Document was posted to the shareholders of the
Target on [●], (y) each copy of the documents specified in Section 3.02(c)(ii)
and delivered to the Designated Agent pursuant to Section 3.02(c)(ii) is correct
and complete and has not been amended or superseded following the date of
delivery and on or prior to the Closing Date and (z) the Takeover Offer has been
declared unconditional in all respects without any material amendment,
modification or waiver of the conditions to the Takeover Offer or of the
Acceptance Condition except to the extent not prohibited by the Loan Documents.]
19

[4.]      [The Takeover Offer has become wholly unconditional in accordance with
the terms of the Offer Document, without giving effect to (and there shall not
have been) any modifications, amendments, consents, requests or waivers by the
Parent Guarantor, the Borrower or any Acquisition Co (if any) except to the
extent permitted pursuant to Section 5.01(k) of the Credit Agreement.]20

[Signature Page Follows]

 

 

 

 

19 To be included in the case of a Takeover Offer.

20 To be included in the case of a Takeover Offer.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Officer’s Certificate to be
duly executed and delivered as of the date and at the place first written above.

 

21ST CENTURY FOX AMERICA, INC.

 

By:  

 

 

 

   Name:

 

   Title:



--------------------------------------------------------------------------------

EXHIBIT E – FORM OF

CONFIDENTIALITY AND FRONT RUNNING LETTER

FORM OF CONFIDENTIALITY AND FRONT RUNNING LETTER

 

GOLDMAN SACHS BANK   DEUTSCHE BANK   JPMORGAN CHASE BANK, USA   SECURITIES INC.
  N.A. 200 West Street   60 Wall Street   383 Madison Avenue New York, New York
10282   New York, New York 10005   New York, New York 10179

To: J.P. Morgan Europe Limited, as Designated Agent

 

 

[Insert name and address of Potential Lender]

 

Re: The Facility

 

 

Borrower: 21st Century Fox America, Inc. (the “Borrower”)

 

Date: 15 December 2016

 

Amount: £12,200,000,000

 

Designated Agent: J.P. Morgan Europe Limited

 

Ladies and Gentlemen:

We understand that you are considering participating in the Facility. In
consideration of us agreeing to make available to you certain information and to
prevent front-running of the Facility, by your signature of a copy of this
letter you agree as follows:

 

(A)

CONFIDENTIALITY

 

1.

CONFIDENTIALITY UNDERTAKING

You undertake:

 

1.1.

to keep all Confidential Information confidential and not to disclose it to
anyone, save to the extent permitted by paragraph (A)2 below and to ensure that
all Confidential Information is



--------------------------------------------------------------------------------

 

protected with security measures and a degree of care that would apply to your
own confidential information;

 

1.2.

to keep confidential and not disclose to anyone except as provided for by
paragraph (A)2 below the fact that the Confidential Information has been made
available or that discussions or negotiations are taking place or have taken
place between us in connection with the Facility; and

 

1.3.

to use the Confidential Information only for the Permitted Purpose.

 

2.

PERMITTED DISCLOSURE

We agree that you may disclose such Confidential Information and such of those
matters referred to in paragraph (A)1.2 above as you shall consider appropriate:

 

2.1.

to members of the Participant Group and their officers, directors, employees,
professional advisers and auditors provided that any person to whom the
Confidential Information is to be given pursuant to this paragraph (A)2.1 is
informed in writing of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information, except that there
shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

 

2.2.

to any person to whom information is required to be disclosed by any
governmental, banking, taxation or other regulatory authority or similar body,
the rules of any relevant stock exchange or pursuant to any applicable law or
regulation; and

 

2.3.

with the prior written consent of us and the Borrower.

 

3.

NOTIFICATION OF DISCLOSURE

You agree (to the extent permitted by law and regulation) to inform us:

 

3.1.

of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (A)2.2 above except where such disclosure is made to any of the
persons referred to in that paragraph during the ordinary course of its
supervisory or regulatory function; and

 

3.2.

upon becoming aware that Confidential Information has been disclosed in breach
of this letter.

 

4.

RETURN OF COPIES

If you do not participate in the Facility and we so request in writing, you
shall return or destroy all Confidential Information supplied to you by us and
destroy or permanently erase (to the extent technically practicable) all copies
of Confidential Information made by you and use your reasonable endeavours to
ensure that anyone to whom you have supplied any Confidential Information
destroys or permanently erases (to the extent technically practicable) such
Confidential Information and any copies made by them, in each case save to the
extent that you or the recipients are required to retain any such Confidential
Information by any applicable law, rule or regulation or by any competent
judicial, governmental, supervisory or regulatory body or in accordance with
internal policy, or where the Confidential Information has been disclosed under
paragraph (A)2.2 above.



--------------------------------------------------------------------------------

5.

CONTINUING OBLIGATIONS

The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in Part A of this letter
(other than those set out in paragraph A(10) below which shall remain in place
until the end of the Relevant Period) shall cease on the earlier of (a) the date
on which you become a party to the Bridge Loan Agreement or (b) the date falling
twelve months after the date of your final receipt (in whatever manner) of any
Confidential Information.

 

6.

NO REPRESENTATION; CONSEQUENCES OF BREACH, ETC.

You acknowledge and agree that:

 

6.1.

neither we nor any of our officers, employees or advisers (each a “Relevant
Person”) (i) make any representation or warranty, express or implied, as to, or
assume any responsibility for, the accuracy, reliability or completeness of any
of the Confidential Information or any other information supplied by us or any
member of the Group or the assumptions on which it is based or (ii) shall be
under any obligation to update or correct any inaccuracy in the Confidential
Information or any other information supplied by us or any member of the Group
or be otherwise liable to you or any other person in respect of the Confidential
Information or any such information; and

 

6.2.

we or members of the Group may be irreparably harmed by the breach of the terms
of this letter and damages may not be an adequate remedy; each Relevant Person
or member of the Group may be granted an injunction or specific performance for
any threatened or actual breach of the provisions of this letter by you.

 

7.

ENTIRE AGREEMENT; NO WAIVER; AMENDMENTS, ETC.

 

7.1.

This letter constitutes the entire agreement between us in relation to your
obligations regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

7.2.

No failure to exercise, nor any delay in exercising any right or remedy under
this letter will operate as a waiver of any such right or remedy or constitute
an election to affirm this letter. No election to affirm this letter will be
effective unless it is in writing. No single or partial exercise of any right or
remedy will prevent any further or other exercise or the exercise of any other
right or remedy under this letter.

 

7.3.

The terms of this letter and your obligations under this letter may only be
amended or modified by written agreement between us.

 

8.

INSIDE INFORMATION

You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and you undertake not to use any
Confidential Information for any unlawful purpose.

 

9.

NATURE OF UNDERTAKINGS



--------------------------------------------------------------------------------

The undertakings given by you under Part A of this letter are given to us and
(without implying any fiduciary obligations on our part) are also given for the
benefit of the Borrower and each other member of the Group.

 

10.

INFORMATION BARRIERS

You acknowledge and agree that:

 

10.1.

you have established information barriers between the persons or entities within
the Participant Group which are responsible for:

 

  (a)

making decisions in relation to your or their participation in the Facility; and

 

  (b)

trading, or making investment decisions in relation to, equity investments,

and that those information barriers comply with the minimum standards for
effective information barriers identified in Practice Statement No. 25 published
by the Takeover Panel Executive on 17 June 2009 and amended on 19 September 2011
(the “Information Barriers”); and

 

10.2.

you will maintain the Information Barriers, and ensure that the Confidential
Information may not be accessed by any persons or entities within the
Participant Group who hold or may acquire shares in the Target or who are or may
be otherwise interested in shares carrying voting rights in the Target, until
the end of the Relevant Period.

 

(B)

NO FRONT-RUNNING

You acknowledge and agree that:

 

  (a)

you will not, and you will procure that no other member of the Participant Group
will engage in any Front Running;

 

  (b)

if you or any other member of the Participant Group engages in any Front Running
we may suffer loss or damage and your position in future financings with us and
the Borrower may be prejudiced;

 

  (c)

if you or any other member of the Participant Group engages in any Front Running
we retain the right not to allocate to you a participation under the Facility;

 

  (d)

you confirm that neither you nor any other member of the Participant Group has
engaged in any Front Running.

When you sign the Bridge Loan Agreement and/or any Assignment and Assumption
under the Bridge Loan Agreement (in the case of any Assignment and Assumption,
only if signed within three months after the Free to Trade Time), you will, if
we so request, confirm to us in writing that neither you nor any other member of
the Participant Group has breached the terms of this Part B of this letter.

Any arrangement, upfront, closing or similar fees which may be payable to you in
connection with the Facility are only payable on condition that neither you nor
any other member of the Participant Group has breached the terms of this Part B
of this letter. This condition is in addition to any other conditions agreed
between us in relation to your entitlement to any such fees.



--------------------------------------------------------------------------------

(C)

MISCELLANEOUS

 

1.

THIRD PARTY RIGHTS

 

1.1.

Subject to this paragraph (C)1 and to paragraphs (A)6 and (A)9, a person who is
not a party to this letter has no right under the Contracts (Rights of Third
Parties) Act 1999 (the “Third Parties Act”) to enforce or to enjoy the benefit
of any term of this letter.

 

1.2.

The Relevant Persons and each member of the Group may enjoy the benefit of the
terms of paragraphs (A)6 and (A)9 subject to and in accordance with this
paragraph (C)1 and the provisions of the Third Parties Act.

 

1.3.

Notwithstanding any provisions of this letter, the parties to this letter do not
require the consent of any Relevant Person or any member of the Group to rescind
or vary this letter at any time.

 

2.

GOVERNING LAW AND JURISDICTION

 

2.1.

This letter and the agreement constituted by your acknowledgement of its terms
(the “Letter”) and any non-contractual obligations arising out of or in
connection with it (including any non-contractual obligations arising out of the
negotiation of the transaction contemplated by this Letter) are governed by
English law.

 

2.2.

The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Letter (including a dispute relating
to any non-contractual obligation arising out of or in connection with either
this Letter or the negotiation of the transaction contemplated by this Letter).

 

3.

DEFINITIONS

In this Letter (including the acknowledgment set out below):

“Acquired Business” means the Target, together with its subsidiaries.

“Arrangers” means each of Goldman Sachs Bank USA, Deutsche Bank Securities Inc.
and JPMorgan Chase Bank, N.A. in their respective capacities as joint lead
arrangers with respect to the Facility.

“Assignment and Assumption” shall have the meaning assigned to such term in the
Bridge Loan Agreement.

“Bridge Loan Agreement” means the Bridge Loan Agreement, dated as of 15 December
2016 (as amended, restated, amended and restated modified or otherwise
supplemented from time to time), among, inter alios, the Borrower, the lenders
from time to time party thereto and J.P. Morgan Europe Limited, as designated
agent, entered into or to be entered into in relation to the Facility.

“Companies Act” means the Companies Act 2006 of the United Kingdom, as amended.

“Confidential Information” means all information relating to the Borrower, the
Group, the Acquired Business, the Loan Documents and/or the Facility which is
provided to you in relation to the Loan Documents or Facility by us or any of
our affiliates or advisers, in whatever form, and



--------------------------------------------------------------------------------

includes information given orally and any document, electronic file or any other
way of representing or recording information which contains or is derived or
copied from such information but excludes information that:

 

  (a)

is or becomes public information other than as a direct or indirect result of
any breach by you of this letter; or

 

  (b)

is identified in writing at the time of delivery as non-confidential by us or
our advisers; or

 

  (c)

is known by you before the date the information is disclosed to you by us or any
of our affiliates or advisers or is lawfully obtained by you after that date,
from a source which is, as far as you are aware, unconnected with the Group or
the Acquired Business and which, in either case, as far as you are aware, has
not been obtained in breach of, and is not otherwise subject to, any obligation
of confidentiality.

“Facility” means the senior unsecured bridge term loan facility under the Bridge
Loan Agreement.

“Facility Interest” means a legal, beneficial or economic interest acquired or
to be acquired expressly and specifically in or in relation to the Facility,
whether as initial lender or by way of assignment, transfer, novation,
sub-participation (whether disclosed, undisclosed, risk or funded) or any other
similar method.

“Free to Trade Time” means the time we notify the parties participating as
lenders of record in Syndication of their final allocations in the Facility and
that Syndication has terminated.

“Front Running” means undertaking any of the following activities prior to the
Free to Trade Time which is intended to or is reasonably likely to encourage any
person to take a Facility Interest except as a lender of record in Syndication:

 

  (a)

communication with any person or the disclosure of any information to any person
in relation to a Facility Interest;

 

  (b)

making a price (whether firm or indicative) with a view to buying or selling a
Facility Interest; or

 

  (c)

entering into (or agreeing to enter into) any agreement, option or other
arrangement, whether legally binding or not, giving rise to the assumption of
any risk or participation in any exposure in relation to a Facility Interest,

excluding where any of the foregoing is:

 

  (i)

made to or entered into by you with another member of the Participant Group (in
the case of the undertaking made by you in this letter); or

 

  (ii)

an act of a member of the Participant Group (in the case of the undertaking made
by you in this letter) who in each case is operating on the public side of an
information barrier unless such person is acting on the instructions of a person
who has received Confidential Information and is aware of the proposed Facility.



--------------------------------------------------------------------------------

“Group” means Twenty-First Century Fox, Inc. and its subsidiaries for the time
being (as such term is defined in the Companies Act 2006).

“Interests in shares” shall have the same meaning as “interests in securities”
under the Takeover Code.

“Loan Documents” means the documents defined in the Bridge Loan Agreement as
“Loan Documents”.

“Panel” means the Panel on Takeovers and Mergers in the United Kingdom.

“Participant Group” means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies (as each such term is
defined in the Companies Act) and where such term is used in Part B of this
letter and the definition of “Front Running” each of your or their directors,
officers and employees (including any sales and trading teams).

“Permitted Purpose” means considering and evaluating whether to enter into the
Facility.

“Relevant Period” means the period from the date of this letter until the
Closing Date (as such term is defined in the Bridge Loan Agreement) or such
later date on which the current offer period (as defined in the Takeover Code)
in respect of Target ends.

“Syndication” means the primary syndication of the Facility.

“Takeover Code” means the City Code on Takeovers and Mergers in the United
Kingdom issued by the Panel from time to time.

“Target” means Sky plc, incorporated in England and Wales with registered number
02247735.

[Signature pages follow]



--------------------------------------------------------------------------------

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

 

Yours faithfully,

J.P. MORGAN EUROPE LIMITED, as Designated Agent

By:    

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

We acknowledge and agree to the above:

[POTENTIAL LENDER]

By:    

 

 

 

Name:

 

Title: